    Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 1 of 47 Page ID
                                   #:153181

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                **AMENDED** CIVIL MINUTES - GENERAL
 Case No.          CV 16-3714-GW-AGRx                                             Date     July 17, 2020
 Title             The California Institute of Technology v. Broadcom Limited, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                         Katie E. Thibodeaux
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                      James R. Asperger                                        James M. Dowd
                       Todd M. Briggs                                         Joseph J. Mueller
                     Edward J. DeFranco                                        Mark D. Selwyn
                     Kevin P.B. Johnson
                     Rachael McCracken
                      Kathleen Sullivan
 PROCEEDINGS:                   TELEPHONIC HEARING ON DEFENDANTS' MOTION FOR
                                JUDGMENT AS A MATTER OF LAW (RENEWED) AND/OR A NEW
                                TRIAL [2160; 2161]


Court and counsel confer. The Redacted Tentative circulated and attached hereto, is adopted as the
Court’s Final Ruling. The Court DENIES Defendants’ Motion.




                                                                                                   :       05
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 2 of 47 Page ID
                               #:153182



The California Institute of Technology v. Broadcom Limited et al.; Case No. 2:16-cv-03714-GW-AGR
                                                     for Judgement as a Matter of Law (Renewed)
and/or a New Trial
                                                           tions addressed by this Updated Tentative Order were filed
under seal. The parties will be expected to state their positions as to whether any material should remain under seal
during the hearing on the motions, including the basis for any continued request to seal.]


I.       Introduction
         Plaintiff The California Institute of Technology brought this patent infringement action
against Defendants Broadcom Limited, Broadcom Corporation, Avago Technologies Limited


See Docket No. 2112 (Final Jury Instructions) at 1.
         Plaintiff accused Defendants of infringing Claims 20 and 22 of U.S. Patent No. 7,116,710
                                    and 18 of U.S. Patent No. 7,421,032
13 of U.S. Patent No. 7,                                          Id. at 10. Plaintiff specifically alleged that
Apple infringed the asserted claims via devices that incorporate Broadcom chips that support Wi-
                                                             ooks, AppleTV, and Airport Router products.
Id. As to Broadcom, the alleged infringing products were Broadcom
themselves. Id.
         The action was tried before a jury for twelve days. On January 29, 2020 the jury returned
a verdict finding Plaintiff had proven patent infringement as to all asserted claims and awarding
Plaintiff damages in the form of a running royalty
2115 (sealed); see also Docket No. 2114 (redacted). The jury found Plaintiff had failed to prove
                                               Id.
         On April 6, 3030, Defendants renewed their motion for judgment as a matter of law and
alternatively moved for a new trial. See Docket Nos. 2162 (redacted), 2160 (sealed), 2195 (sealed);
see also Docket Nos. 2116, 2142 (minutes of post-trial status conferences, scheduling filing of
post-trial motions). Plaintiff has filed an opposition to the motion (Docket Nos. 2178 (redacted),
2207 (sealed)), and Defendants have replied (Docket Nos. 2197 (redacted), 2211 (sealed)).
         The Court issued a Tentative Ruling on the motion and permitted each party to file


Ruling. See Docket No. 2214. Plaintiff filed a notice stating that it would submit on the Tentative
Ruling. Docket No. 2219. Defendants filed a supplemental brief regarding the Tentative Ruling


                                                              1
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 3 of 47 Page ID
                               #:153183



(Docket No. 2215 (redacted), 2225 (sealed)) and Plaintiff filed a response (Docket No. 2227
(redacted); Docket No. 2229-1 (application to seal)).
          For the reasons stated in this Order, the Court would DENY
II.       Legal Standard
          Considering the grant or denial of a motion for judgment as a matter of law or for a new
                                                      tent law, which [the Federal Circuit] review[s]
under the law of the regional circuit where the appeal from the dist
Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1352 (Fed. Cir. 2003); see also Applied
Med. Res. Corp. v. U.S. Surgical Corp., 435 F.3d 1356, 1364 (Fed. Cir. 2006).
          A.     Judgment as a Matter of Law
          Under Rule 50(a) and (b), a c
jury would not have a legally sufficient evidentiary basis to find for the [pre
an issue on which that party has been fully heard during trial. Fed. R. Civ. P. 50. A party seeking
                                                                       Costa v. Desert Palace, 299 F.3d
                                                            upheld if, viewing the facts in the light most
favorable to the nonmoving party, there is sufficient evidence for a reasonable jury to have found
                                     Johnson v. Paradise Valley Unified Sch. Dist., 251 F.3d 1222,
1227 (9th Cir. 2001); Omega Envt’l, Inc. v. Gilbarco, Inc., 127 F.3d 1157, 1161 (9th Cir. 1997)
                               law is appropriate when the evidence, construed in the light most
favorable to the nonmoving party, permits only one reasonable conclusion, which is contrary to
                        cert. denied, 525 U.S. 812 (1998); see also Baker v. Delta Air Lines, Inc., 6
                                       court] must determine whether the evidence, considered as a
whole and viewed in the light most favorable to the nonmoving party, reasonably can support only
                                                Gillette v. Delmore, 979 F.2d 1342, 1346 (9th Cir.
1992)).
          In considering a motion under Rule 50(b), the district court is
evidence or to pass on the credibility of witnesses or to substitute its judgment of the facts for that
of the jury. Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 150 (2000); Lytle v.
Household Mfg., Inc., 494 U.S. 545, 554-55 (1990); Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 254 (1986); Continental Ore Co. v. Union Carbide & Carbon Corp., 370 U.S. 690, 696 n.6
(1962); Baker, 6 F.3d at 644.


                                                        2
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 4 of 47 Page ID
                               #:153184



        B.      New Trial
        Under Rule 59(a), a court may grant a new trial on all or some of the issues after a jury trial
                                                            d in an action at law in
R. Civ. P. 59(a)(1).     Courts                                               at have been historically
                                                                          nst the weight of the evidence,
that the damages are excessive, or that, for other reasons, the trial was not fair
Molski v. M.J. Cable, Inc., 481 F.3d 724, 729 (9th Cir. 2007) (quoting Montgomery Ward & Co.
v. Duncan, 311 U.S. 243, 251 (1940)).
        In contrast to a motion for judgment as a matter of law, a judge considering a motion for
                                      and assess the credibility of witnesses, and need not view the
evidence from the perspective most favor                                      Landes Const. Co., Inc. v.
Royal Bank of Canada, 833 F.2d 1365, 1371 (9th Cir. 1987). Neve                               nt respect for
collective wisdom of the jury, and for the function entrusted to it in our system, certainly suggests
that in most cases the judge should accept the findings of the jury, regardless of his own doubts in
              Id. (citation omitted). If, on the other hand, having given full resp
findings and having reviewed the en
conviction that a mistake has been commi                                                Id. at 1372 (citation
omitted); see also EEOC v. Pape Lift, Inc                                                       Pape Lift
(declaring that motion for new trial should only be granted if verdict is against great weight of
evidence or it is quite clear that jury has reached seriously erroneous result); Silver Sage Partners,
Ltd. v. City of Desert Hot Springs, 251 F.3d 814, 819 (9th Cir. 2001)
                              verdict, a trial court may                               verdict is contrary to
the clear weight of the evidence, or is based upon evidence which is false, or to prevent, in the
sound discretion of the trial court, a                                        United States v. 4.0 Acres
of Land, 175 F.3d 1133, 1139 (9th Cir. 1999)).
III.    Discussion
        It is not possible to meaningfully count the number of separate and distinct arguments that
Defendants have raised in their motion. Suffice
strategies for pretrial motion practice in this case, Defendants have again thrown in the kitchen
sink. Many of the arguments are raised in a highly cursory fashion, be it a footnote or a three-
sentence paragraph. Some of the arguments repeat positions that the Court considered and rejected


                                                        3
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 5 of 47 Page ID
                               #:153185



in pretrial rulings, with nothing new to support revisiting the prior legal determinations reached.
Other arguments present wholly new assertions, including some that were not raised during pretrial
proceedings.
         The Court has carefully considered each and every one of the arguments that Defendants
present. This ruling focuses on the most critical aspects of De
directs the parties, without further comment, to consider the observations of one Federal Circuit
panel:
              [M]ere statements of disagreement with the district court as to the existence
              of factual disputes do not amount to a developed argument. See, e.g.,
              Anderson v. City of Boston,
              includes no developed argumentation on a point ... we treat the argument as
              waived under our well                         Tolbert v. Queens Coll., 242 F.3d
                                              settled appellate rule that issues adverted to in
              a perfunctory manner, unaccompanied by some effort at developed
                                                        (internal quotation marks omitted);
              United States v. Elder, 90 F.3d 1110, 1118 (6th Cir. 1996) (same); Laborers’
              Int’l Union of N. Am. v. Foster Wheeler Corp., 26 F.3d 375, 398 (3d Cir.
              1994), cert denied, 513 U.S. 946, 115 S.Ct. 356, 130 L.Ed.2d 311 (1994)
                                                          it in its opening brief, and for those
                                                         e . . . will not suffice to bring that
                                                   Simmons v. City of Philadelphia, 947 F.2d
              1042, 1066 (3d Cir. 1991), cert. denied, 503 U.S. 985, 112 S.Ct. 1671, 118
              L.Ed.2d 391 (1992)); United States v. Dunkel, 927 F.2d 955, 956 (7th Cir.
                                                       nothing more than an assertion, does
              not preserve a claim . . . . Especially not when the brief presents a passel of
              other arguments . . . . Judges are not like pigs, hunting for truffles buried in

SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1320 (Fed. Cir. 2006).
         With those preliminary comments in mind, the Court proceeds topic-by-topic through the
                                                    1


         A.        Infringement
                   a.      Waiver of a Request for a Patent-by-Patent Damages Breakdown
                           Makes Certain of Defendants’ Current Arguments About the Jury’s
                           Infringement Findings Irrelevant
         Defendants challenge whether Plaintiff proved infringement of

1
  As discussed above, the standard for JMOL is whether the
verdict. Omega Envt’l, 127 F.3d at 1161. The standard for a new tria
                                  Pape Lift, 115 F.3d at 680. Because the new trial standard presents a lower hurdle
than the JMOL standard, the Court will use the new trial standard throughout this opinion, unless application of the
JMOL standard would lead to a different result.

                                                             4
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 6 of 47 Page ID
                               #:153186



a method claim, at trial. Defendants argue that
is required, and a new damages tria                                  o. 2211 at 4. Plaintiff argues


                                   structions or a verdict form that required allocation of damages


       Indeed, in their proposed verdict form, Defendants included a single general damages


amount do you find is a reasonable royalty to be paid by Broa
                          proposed question then also asked the jury to identify th
                                                     ulation it might reach for damages for each
defendant. See id. But as discussed infra, even if the final verdict form had requested this
additional information from the jury, it is not clear how it would have revealed what, if any,
damages the jury would solely attribute to method Claim 13 under the circumstances presented
here (where the jury marked each asserted claim as infringed and awarded total damages in the
                                      experts at trial). Of note, Defendants also otherwise failed
                                  proposed verdict form for failing to include a patent-by-patent
breakdown for damages.
       Defendants also assert that their proposed verdict form included
number of units that Caltech proved were used in the United States in a manner that infringes
                                See id. at 2. In explaining the basis for this question during a jury
instruction conference on January 29, 2020, Defendants stated,
               we thought it would be useful to have a question on the quantity of use
                               We do think that if the jury were to find, for example,
          only that claim infringed as Caltech suggested in the closing arguments,
                                                  e as to the evidence on use, of which
          there really was none.
              And so to the extent that the jury does find on that claim only, it would
          be useful to know what quantity of units they found were actually used. But,

Docket No. 2133 (Trial Tr. 1.29.2020 (Jury Instruction Discussion)) at 12:10-21. In written
objections submitted at 7:14 AM on January 29, 2020, i.e. a few hours before these statements on
the record at the jury instruction conference, Defendants had stated:

          proposed verdict form should be modified to include the level of detail in

                                                    5
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 7 of 47 Page ID
                               #:153187



                                                        level of detail (e.g., requiring the
           jury to show its rate and unit findings for any running-royalty verdict and the
           number of units found to infringe fo
           would facilitate review of any damages verdict.




                                                          mpanying statements on the record do not
change the outcome. The fact remains that Defendants proposed a general damages question that
was not broken down by patent. And again, Defe
you found one or more claims of the ’710, ’032, or ’781 patents
1 at 3 (emphasis added). Even if both of Defe                                   questions were in the
verdict form (regarding the Claim 13 number of infringing units and the total infringing units for
damages), those questions would not have shed any light on this issue. As Defendants noted during
the jury instruction conference, the questions might have been helpful if the jury had identified
only select asserted claims (including Claim 13) as infringed. But the jury marked all asserted
claims as infringed and awarded damages in the full amount sought by Plaintiff, including based
                                                  the asserted patents by selling and importing the
accused products into the United States. Defendants do not explain how damages solely related
to Claim 13 could be excised out under these circumstances, even with its additional jury verdict
questions in the verdict form. That is, even if Defendants were correct regarding their arguments
                                                                              full damages verdict as
compensating for infringement of
presented at trial.
        By failing to propose patent-by-patent damages questions in the jury verdict, Defendants
effectively waived, forfeited, or otherwise rendered irrelevant their current arguments regarding
noninfringement of Claim 13. Alfred E. Mann Found. for Sci. Research v. Cochlear Corp., Case
No. CV 07-8108 FMO (SHx), 2018 WL 6190604, at
                                                     Alfred E. Mann Foundation,
                                                    procedural brinkmanship with the jury
           system and take advantage of uncertain
           McCord v. Maguire, 873 F.2d 1271, 1274 (9th Cir. 1989) (defendant who did
           not request special verdict as to each factual theory is prohibited from arguing
           general verdict erroneously rests on                                         See
           Mitsubishi Electric Corp. v. Ampex Corp., 190 F.3d 1300, 1304 (Fed. Cir.

                                                      6
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 8 of 47 Page ID
                               #:153188



              1999), cert. denied, 529 U.S. 1054 (2000) (party forfeited post-trial challenge
              on the ground that a special verdict should have been obtained, by proposing
              and accepting a verdict form that did not separate the potential grounds for
              invalidity). Because the court used the language in the damages questions
              proposed by Cochlear and because Cochlear failed to request a special verdict
              that allocated damages by patent, the court finds that Cochlear forfeited its
              right to challenge any potential ambiguity in the verdict form. See McCord,
              873 F.2d at 1274; see, e.g., Goldberg v. Pacific Indemnity Co., 405 F.Appx.
                                                                            had merit, they
              waived any objection to the form of instruction by suggesting a substantially
                                             EON Corp. IP Holdings, LLC v. Landis+Gyr
              Inc., 2014 WL 6466663, *11-12 (E.D. Tex. 2014), rev’d on other grounds,
                                                 EON Corp.
              not entitled to new damages trial because it did not object to jury verdict

                                                 it were interrelated and thus structured
              his damages model to remain the same regardless of number of claims or
              patents infringed).
Id. at *12.
        In their supplemental brief, Defendants reiterate their interpretation of the legal authority
that applies to this dispute. See Docket No. 2225 at 1-2. In doing so, they cite VirnetX Inc. v.
Apple Inc., No. 12-cv-855, 2020 WL 3635929 (E.D. Tex. Apr. 23, 2020). The court in VirnetX
engages in a very helpful discussion of the relevant law on this issue and its application. See id.
at *4-*6; see also id. at *6 (noting that claim-independent damages theories could provide a basis
                                                                                 at discussion further
supports the outcome reached here. Specifically, the jury in this case heard from damages experts
who presented a damages theory that did not differentiate amongst the asserted claims. See infra.
Given the particular damages theory presented, in combination with both part




        The parties only discuss this waiver argument in the context of their dispute about whether
Plaintiff proved that the clai                                      781 Patent was performed in the


arguments relating to noninfringement and requests for a new trial. For example, Defendants argue
that Plaintiff failed to prove inducement of any asserted claim. See, e.g. Docket No. 2211 at 16.
Neither party proposed special verdict forms that broke down whether Plaintiff had proven
infringement of each asserted claim due to direct and/or indirect infringement. See Docket No.

                                                        7
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 9 of 47 Page ID
                               #:153189




                                            of the accused products into the United States would constitute
acts of direct infringement under U.S. Patent Law (assuming all limitations of a particular asserted
claim were met).2 With direct infringement by importation proven, whether or not Plaintiff also
proved indirect infringement relating to the same accused units is again irrelevant under the
                                                             guments regarding induced infringement fail to
warrant a new trial.
         Similarly, Defendants offer up a slew of limitations across the asserted patents that they
argue were not proven satisfied by the accused products at trial. Given
timely request a patent-by-patent damages breakdown, so long as Plaintiff proved at trial that just
one of the asserted clai                                                   fringed, that would also be enough to
                                                                                              3
sustain the jury verdict (without deci                                                            That being said, the
                                                             fringement challenges based on specific claim
limitations in the following sections.
                  b.           Infringement of Specific Claim Limitations
                                                                noninfringement arguments for specific claim
limitations in a different order than as presented in
                          i.         “check nodes” (’032 Patent, Claim 11)
         Aside from restating an argument that th
message bits (addressed infra), Defendants offer only the following statements in their motion
regarding this claim limitation:

2
 Induced infringement requires an underlying act of direct infringement. As the parties know, direct infringement
under U.S. patent law requires that an act of infringement take place in the United States. Thus, any conduct on

products actually imported by Apple and Broadcom into the United States, i.e. the accused products that were
distributed to third parties who could perform acts of direct infringement in the United States. See Crystal
Semiconductor Corp. v. TriTech Microelectronics Int’l, Inc.
occurs if the party being induced directly infringes the patent . . . . The parties do not dispute that any infringement by
OPTi was direct because OPTi practiced the claim method of the
                                                                 ment challenge (like the Claim 13 challenge) relate to a
different subset of the accused units than those De
3

                                             See Docket No. 229-1 at 1. Defendants also suggest that the Court should
consider this issue on th
have different expiration dates, which is relevant to Caltech

                                               for the (already extremely lengthy) record.

                                                                 8
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 10 of 47 Page ID
                                #:153190



           Dr. Shoemake offered no evidence that the accumulators he accused at trial
           for this limitation (for the firs                            in fact check
           whether all input bits sum to zero (they do not). [footnote omitted.]
           Alternatively, a new trial is needed because Dr. Shoemake should not have
           been permitted to offer his new opinion.
 Docket No. 2195 at 25-26 (emphasis added). Plaintiff responds that Defendants never sought a
                                                       et No. 2207 at 6. Plainti
                                                       ding check nodes) requires the encoder only to
                                                                                   ained how that is met
 by using accumulation based on constrai                                        Id. Plaintiff also cites


                                                                 Id. (citing Docket No. 1569-1 (Excerpts
 of Infringement Expert Report of Dr. Matth
 1308).



           which are also called check nodes. The modulo-2/XOR sum of all bits
           connected to a “V” node must be zero, i.e. there is a check condition. The

           message bits . . . . The right side of th




 Shoemake Report, Docket No. 1569-1 ¶ 690 (emphasis added). To support their current claim
 construction argument, Defendants
 of all bits connected to                              i.e                              See Docket No.
 2211 at 15. However, Shoemake does not state in this sentence that
 fact check whether all input bits su                                           See Docket No. 2195 at
 25. Elsewhere, in the same paragraph of                                      in later paragraphs, e.g.,
 Shoemake Report, Docket No. 1569-1 ¶ 696, 1308), Shoemake makes clear his opinion that an
 accumulation operation in the accused products acts
                                                                          of the Tanner graph. See, e.g.
 Docket No. 213 (Claim Construction Order). By failing to timely and clearly raise a challenge to

                                                             9
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 11 of 47 Page ID
                                #:153191



 Shoemake's opinions on this issue in pretrial proceedings or at trial, including on the basis of
 Shoemake's interpretation of the claims, the Court finds Defendants have waived it.4 TVIIM, LLC
 v. McAfee, Inc., 851 F.3d 1356, 1363 (Fed. Cir. 2017) ("litigants waive their right to present new
 claim construction disputes if they are raised for the first time after trial." (citations omitted)).
          Defendants also argue that a new trial is warranted because Shoemake offered new
 opinions at trial and not in his expert report that certain accumulators met this claim limitation.
 Elsewhere, in stating how the "check nodes ... enfo rce constrains that determine the parity bits"
 limitation is met by an accu sed product, Shoemake's expert report stated,




 Id. ¶ 1308. At trial, Shoemake discussed the same "r_bits" and accumulator ("accum") addressed
 in this paragraph of his report to argue that this claim limitation was met by the accused products.
 Docket No. 2121 (Trial Tr. 1.17.2020 (Shoemake)) at 48:24-50:8. Defendants have thus not shown
 that Shoemake offered new opinions at trial.
                         ii.         “irregular repeat” limitations (all claims)
          After the claim construction hearing in this case in 2017 where the Court issued a tentative
 ruling to the parties, the Court issued its final claim construction order. The cover page of that
 claim construction order included the following paragraph:
             On June 29, 2017, the Court issued a tentative ruling and held a Markman
             hearing in this patent infringement action. See Tentative Ruling on Claim
             Construction ("Tentative Ruling"), Docket No. 207. During the hearing, the

 4
  Defendants did argue in pretrial proceedings, and the Court agreed, that Claim 11 requires check nodes that "enforce
 constraints that determine the parity bits." Docket No. 1213 at ECF31. Defendants did not argue that the claimed
 check nodes must "in fact check whether all input bits sum to zero." Docket No. 2195 at 25. Nor did either party
 request a determination regarding ''whether Plaintiff's expert applies the claim term 'Tanner Graph' to the accused
 products consistent with how it is used in the asserted claims of the '032 Patent." Docket No. 1213 at ECF31 n.19.
 Given this record and Shoemake's stated opinions on the issue, Defendants' current arguments are rejected.

                                                              10
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 12 of 47 Page ID
                                #:153192



             Court asked the parties to submit a joint supplemental brief after Defendants
             raised certain requests for clarification. The parties have now done so. See
             Joint Supplemental Brief Regarding Cla
             No. 212. Defendants essentially seek an order clarifying whether the Court’s
             construction of “repeat” is consistent with Judge Mariana R. Pfaelzer’s
             construction of the same term in an earlier case involving the same patents
             asserted here
                                                           The Court has already addressed
             the related contentions by the parties in its tentative ruling to the extent
             necessary for construction. See Tentative Ruling at 8-11 (adopting the plain
             and ordinary meaning of “repeat,” explaining further that the term
             encompasses: (1) “generation of additional bits by means of duplicating the
             original bits” “without limiting how specifically the duplicate bits are
             created or stored in the memory”; and (2) choosing or “selecting the
             [message] bits for use without necessarily storing them at a specific location
             in computer memory”). Indeed, the Court emphatically added that “the
             claims do not articulate a specific limitation as to the exact implementation
             technique” (id. at 9) – as such, while the term “repeat” may encompass
             duplication and reuse, it surely is not limited to those specific
             implementation techniques. No more clarity is warranted at this stage.
             Accordingly, the Court adopts its tentative ruling as its final decision on the
             claim construction for the reasons stated in the tentative ruling.
 Docket No. 213, cover page (emphasis added). The Court thus reached a c
                                                       rlier construction for that claim term. See id. (noting


                                                                                            otherwise provided its
 reasoning regarding the appropriate scope of this claim term in the body of the order. See, e.g. id.
                                                             memory locations is not a predicate to duplication
 or reuse of bits to create IRA codes or parity bits, especially not when the repeated bits are merely
 transitory to generation
          The issue regarding the meaning of the term
 the context of a Daubert motion. Docket No. 1213 at ECF19 (C                                          ering the issue
                                                                  for instance, that by saying repeated bits are
                                                        mehow required difference or independence between
                                                                                                           5
 the repeated and original bits, Defendants have not provided a basis for                                      After the


 5

 it related to an accused system that first re                                        See Docket No. 1213 at ECF25.
 It found that the issue presented a factual question. Id.; see also                           ecause the claims on their
                                                                         statement that it is not arguing that the overall

                                                                11
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 13 of 47 Page ID
                                #:153193



 issue emerged a third time during pr
 construction dispute being presented to the jury, the Court determined that the proper course was
 to construe the term consistent with its prior determinations, and issued a tentative order on January
 9, 2020 to that effect. See Docket No. 1926 (minutes of December 30, 2019 pretrial conference,
 permitting Plaintiff to brief the issue); Docket No. 1790 (Pla
 requesting clarification of meanings of certain claim terms); Docket No. 1919 (January 9, 2020
 hearing minutes, attaching rulings
                                                                   ative); Docket No. 1957 (minutes of trial,
 attaching final additional claim constructions, which adopted
 modifications to the proposed additional construc
 2112 at 9 (final jury instructions).
            Despite this sequence of events, Defendants c
 tentative 2017 claim construction ruling (adopted as final with the clarification quoted in the cover
                                                                      generation of additional bits
     distinct from the original bits . . .                                          s in original) (citing Docket
 No. 213 at 13). The Court adopts its previous rulings on this issue herein by this reference and
 finds no basis to depart from them. In reply, Defendants do not dispute Plaint
                                   arguments depend on their previously rejected interpretation of
                                                                           Docket No. 2207 at 2. The Court
 agrees that this appears to be the case. Given the previous determinations regarding the meaning
 of this term and the evidence Plaintiff presented at trial (see Docket No. 2207 at 2 (citing same)),
 the Court does not find Defendant
                   6, 7


            Defendants present three alternative arguments for a new trial.                    Each of them are
                                                                                                     Markman . . .


 implementation of the asserted products constitutes regular repetition, the Court finds that PHE does not apply under

 6

                                                                                       Docket No. 2195 at 21.
 7

 with Plaintiff that those arguments continue to mischaracterize the record relating to the construction of this term,

 verdict was not supported by substantial evidence also remain unpersuasive.

                                                              12
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 14 of 47 Page ID
                                #:153194



 by issuing a modified constructi                                d by the record, as explained supra.
        Second, Defendants assert in two sentences that the Court erred by permitting Plaintiff to
 present a doctrine of equivalents theory on this claim limitation to the jury. Docket No. 2195 at
 22. The Court incorporates by reference its pretrial determination rejecti
 that the doctrine of equivalents is unavailable for this claim term. Docket No. 1853 at 3. Because
 Defendants say nothing more of substance to support this argument, the Court will say nothing
 more about it, either.
        Third, Defendants argue that the Court erred by not adopting at trial a construction for the


              See Docket No. 2195 at 22. It is important to bear in mind that, as discussed supra,
 Defendants have insisted on a very particular meaning for the cla
 that is different from the interpretation reached in the claim construction order. By arguing that


                                                     link the meaning of these two claim phrases
 together such that, if Defendants prevail at some point in their arguments regarding the meaning
                                 eaning will similarly be
                                                                              r summary judgment
 determination of no invalidity unde
                                                      es a requirement in the relevant claims for
                                                   No. 849 at 14. But in the context of that Order,
 the Court found, for exam                                  repetition of information bits because i2
 appears in more subsets than i1 and i3      Id. (emphasis added); see also id. (noting parties had




                                        re mod-2 or exclusive-OR operations (i.e.
                 Id. at 11. It was on this basis and broade
                              uated the claims under § 101 (and
                                    in its discretion by declining to confuse the record on this issue




 regarding the meaning of the latter term.


                                                     13
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 15 of 47 Page ID
                                #:153195



                         iii.        IRA Code (’032 Patent, Claim 11)
                                                                        motion for this claim limitation is a single
                                                                 ffer evidence sufficient for a reasonable jury to
 find that the accused encoders repeat bits, much
 same reasons the Court rejects                                                    the irregular repeat limitations,
 this conclusory argument does not warra                                                   See also supra n.5.
                         iv.         “sums of bits” (’781 Patent, Claim 13)
          Defendants raise the same argument about this claim limitation that the Court previously
 considered in pretrial proceedings. After agr
 phrase, 8 the Court found that the issue raised by the parties presented a factual question that the
 jury should resolve.9 Docket No. 1639 at 10-13. Plaintiff presented evidence at trial to support
 the factual position that the addition of a reset value and an information bit outputs an information
 bit, such that the next summation step involves the addition of two information bits. Docket No.
 2207 at 4 (collecting trial citations). The                                       aim limitation was sufficiently
 supported.
                          v.         Tanner Graph with “random permutation” (’032 Patent, Claims 11
                                     & 13)

                                                                        motion for this claim limitation is a single
                                                                      how the LDPC codes implemented in the
 accused chips were generated, or who generated them                      including no evidence about whether a
                                                                  nge the order of data elements, and Dr. Stark
                                                                      at 23 (emphasis in original). During pretrial
                                                           spute regarding the Tanner Graph and the meaning


 8

                               sleading because it does not ad
 this claim term itself. Docket No. 2207 at 3-4 (citing Docket No. 1213 at ECF27). The Court found not once, but

                           information bits                                    Docket No. 1639 at 11 (citing Docket
 No. 1213 at ECF27); see also id. at 12. Ultimately, however, this does not change the outcome here.
 9
                                                                ed and rejected during pretrial proceedings. The Court
                                                             lue and an information bit outputs an information bit that
 is then added to a second information bit such that the
 (as opposed to the addition of the reset value and an informa
                                                                  e jury to support their position on this factual dispute


                                                                 14
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 16 of 47 Page ID
                                #:153196




 construction of the graph. See, e.g. Docket No. 1639 at 4-10. At


 order of data elements by a purely random or
                                     garding this claim limitation are reminiscent of arguments it
 raised during pretrial proceedings and that the Court rejected. See Docket No. 1639 at 4-10.
 Defendants impute a meaning into th                                   e trial construc
                                                   upported by the patent intrinsic record. Sufficient
 evidence was introduced at trial regarding this claim limitation as it relates to the accused products.
 See Docket No. 2207 at 4; see also Docket No. 1639 at 9 (noting,


 fact question that depends on how much permuta
                                  ict on this issue.
                      vi.       “repeat said stream of bits irregularly and scramble the repeated
                                bits” (’710 Patent, Claims 20 & 22)
        Before trial, the Court found that                                    stream of bits irregularly
 and scramble the repeated
 Docket No. 1213 at ECF33. The Court further stated,
                                                    simply that the two actions on a large
           scale can occur simultaneously, this position would likely present fact
           questions requiring a determination of whether, on a small scale level,
           repetition of a particular bit has taken place before it is scrambled. For similar
           reasons, to the extent Defendants would take the position that the large scale
           processes of repetition and scrambling must take place completely separately
           and sequentially, such a position is not necessarily supported by the claim
           language.
 Id.
        Defendants now argue:
           Caltech alleged this limitation is met based on bits that, under its own theory,
           had not been regularly repeated. Moreover, Caltech offered no evidence that
           the order of the bits output from the AND gates (the
                                                    does not change, and thus the bits are
           never scrambled either.
 Docket No. 2195 at 24 (emphasis in original). Plaintiff responds by stating, inter alia
 Shoemake testified the accused products repeat and scramble at the same time, but also testified


                                                       15
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 17 of 47 Page ID
                                #:153197



 that they perform additional scrambling after bits are irregularly repeated, enabling the jury to find
                                                                              10
 infringement even under Defendant                                                 Docket No. 2207 at 5; see, e.g.
 Docket No. 2153 (Trial Tr. 1.17.2020 (Shoemake)) at
 passes through the multiplexers, it                                               you can see the output of those
 multiplexers goes to something called a one hot coder . . . . And then if we look inside one of the
 one hot coders, we could see that the information bits are coming in,
 scrambled into different locati
 information passes through this stag
                                                             the block diagram called a masked input block .
 . . . and that block actually perfo
          Defendants do not address these aspects of Sh
                                          s to suggest Defendants have a specific interpretation of the
                                                            dispute seems to hearken back to their dispute
 regarding the meaning of th                                        supra. See also Docket No. 125 at 1 (parties
 agree in First Amended Joint Claim Construction and Prehearing Statement that terms
                                                                                   fferent number of
 the limited record, any additional arguments from Defendants about the meaning of the term
                                          t finds sufficient evidence supports
 to this claim limitation.
                        vii.         “first coder” / “second coder” (’710 Patent, Claims 20 & 22)
                                                                                      output parity bits; (2) what
                                                          y performs part of the equation required for a
                                                                     elf output parity bits; and (3) therefore,
                                             be performed before any parity
 have only a single encoder
 at 24.
                                                                     e, but it was discussed in various pretrial
 proceedings. Of note, in an earlier order, the Court observed:


 10

 are not fully supported by the record. See Docket No. 2207 at 4-5. However, given the evidence presented at trial
 regarding the additional scrambling in the accused products after the bits have been repeated, this does not change the
 outcome here.

                                                               16
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 18 of 47 Page ID
                                #:153198



              In its opening brief, Plaintiff argued
                                         recited in Claim 15 of th
                                                         term to require that it must output
              parity bits. Docket No. 998 at 12. Defendants respond by stating, “Drs. Stark
              and Blanksby do not contend the claimed ‘first coder’ must output ‘parity
              bits.’” Docket No. 1103 at 19. In reply, Plaintiff argues th

                                                  .g. Docket No. 1174 at 6. Thus, the two
              disputes are considered together.
 Docket No. 1213 at ECF19 n.8 (emphasis added). The parties instead disputed whether, as
 Defendants argued, the outputted bits of a (LDGM) coder must be greater than or equal to the
 inputted bits. The Court declined to import such a limitation into the claims and otherwise
 observed that the record presented by the parties a
 Id. at ECF21. The Court found the r
                                                                                               Id. The
 parties failed to sufficiently and clearly re-raise the issue with the Court in additional pretrial
 proceedings in a manner that would have permitted the Court to further consider and resolve it.
 See, e.g. Docket No. 1853 at 3 n.1.
                                                                          plain meaning
                                                             15 (emphasis in original). But at trial,
 Shoemake testified (including on cr
                                                    person of ordinary skill in the art would interpret
                                 al Tr. 1.27.2020 (Shoemake)) at 209:11-20. Ultimately, for many
                                         e to adequately raise this issue in this manner during pretrial
 proceedings, the record does not suppor
                      viii.      “collection of parity bits” (’032 Patent, Claim 18)
        The entire substantive argument                                     is claim limitation is two
 sentences:
              The accused decoders receive log likelihood ratios (LLRs) that represent mere
              probabilities about what bits were transmitted, but never receive the actual
              parity bits. Because probabilities are not bits, as this Court has previously
              found Dkt. 213 at 32, judgment of no infringement should enter on this claim.
 Docket No. 2195 at 25 (emphasis in original). Plaintif
                                                       nputs to the accused decoders provide not only
                              so the information bits and parity bi

                                                        17
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 19 of 47 Page ID
                                #:153199



 5. Shoemake stated, for example,
            the claim also requires the message passing decoder to be configured to
            decode a received stream of data bits that include parity bits. I found that in
            the code . . . . There is an input called LLR inputs. And multiple things are
            input on this. Information bits are input, the parity bits are input, and also
            what are called confidences with respect to them, so, in fact, how confident
            how the decoder is in the parity being a 1 or 0. But information bits, parity
            bits and confidence values are all input on this LLR input.
 Docket No. 2121 (Trial Tr. 1.17.2020 (Shoemake)) at 58:10-20. In other words, Shoemake
 testified that the accused                              inputs that included parity bits. Defendants
 have not identified evidence in the record comp
 verdict on this issue.
                      ix.        “variable nodes” (’032 Patent, Claim 18)


 following:
            Judgment of no infringement for that claim is required because (1) for this
            limitation, Dr. Shoemake relied on evidence for an Overlap Min-Sum
            Decoder device that Broadcom never commercialized and that works
            differently from the accused chips; (2) the accused Min-Sum permuted layer
                                                      ead uses gamma registers to perform
            layered decoding that is very different from the belief-propagation scheme of
            the Caltech patents; and (3) gamma registers perform no calculations and thus
            are not variable nodes.
 Docket No. 2195 at 25. In response, Plaintiff argues: (1) Shoemake testified at trial that gamma
 registers satisfy this claim limitation, (2) the
 requirement that the nodes perform calculations, and (3) Shoemake


 to the accused decoders themselves (and their gamma registers) to prove infringement. Docket
 No. 2207 at 5-6.
         The trial record sufficiently s                               d (3) and shows that Shoemake
 testified in the manner Plaintiff states. See Docket No. 2121 (Trial Tr. 1.17.2020 (Shoemake)) at
 58:23-59:4; Docket No. 2129 (Trial Tr. 1.27.2020 (Shoemake)) at 124:3-127:4. Regarding point
 (2), the parties present an issue that neither party
 pretrial proceedings and for which Defendants now offer only the most cursory of assertions. The
                                       verdict on this basis. To the extent the issue relates to claim
 construction, it was waived. TVIIM, 851 F.3d at 1363. To the extent it presents a factual issue

                                                        18
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 20 of 47 Page ID
                                #:153200



 regarding the application of the plain meaning of the claim language to the accused products, it
                                                        e backing of sufficient evidence at trial.
                       x.        “decoder . . . configured to decode the received data stream that has
                                 been encoded in accordance with” the Tanner Graph (’032 Patent,
                                 claim 18)
                                                            this claim limitation is a single sentence:
            Judgment of no infringement should enter on this claim because Caltech
            offered no evidence that the accused decoders are used with the accused
            Broadcom encoders in this manner [(i.e.

            are not, as Drs. Stark and Blanksby confirmed.
 Docket No. 2195 at 26. In reply, all Defendants add is that Plai
                                      accused decoders are configured to be able to decode data


 cited trial testimony adequately supports the assertion, and Defenda
 expert does not warrant overturning                         Docket No. 2207 at 7 (citing Docket No.
 2121 (Trial Tr. 1.17.2020 (Shoemake)) at 58:12-60:17; Docket No. 2123 (Trial Tr. 1/21/2020
 (Shoemake)) at 20:3-22:21. To the extent De                                   somehow premised on
                                  ng other claim limitations, including arguments relating to the
 Tanner graph limitation, it is rejected for the reasons stated in the other portions of this order
 addressing those limitations. Substantial evidence supports the jury
                      xi.        “stream of bits” / “a received data stream that includes a collection
                                 of parity bits” (’710 Patent, Claims 20 & 22)
         Defendants raise the same claim construction argument previously considered and rejected
 by the Court. Docket No. 1213 at ECF28-29; see also Docket No. 1853 at 2 (re
 prosecution history estoppel argument
 verdict as to these claim limitations was sufficiently supported. Docket No. 2207 at 7 (collecting
 citations of trial testimony regarding this limitation).
                     xii.       “low-density generator matrix coder” (’710 Patent, Claim 20)
         The entire substantive argument                                     is claim limitation is two
                                                      ips encode bits (using the different RU method)
 by using the parity-check matrices                                          not
                                    if a generator matrix from the 802.11 standards were used, as
 Caltech says, it would be high-density                                       sis in original). Plaintiff

                                                       19
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 21 of 47 Page ID
                                #:153201



                                                    rring because the evidence shows the accused
 products use both
 No. 2207 at 7 (emphasis in original).                       r. Shoemake testified that the encoders
 use generator matrices (as construed by the Court) that are based on the left sides of the LDPC
 matrices in the 802.11n standard, and computed the densities of those matrices to show they are
                  Id.                                      argues that the accuse
 a low-density parity check matrix and a low-de
 use only one type of matrix, which is a low-density parity check
 support this assertion in reply by citing back solely to the same two sentences in their original
 motion. Docket No. 2211 at 15-16. In their supplemental brief, Defendants appear to suggest that
 this issue relates to a factual dispute, not a claim construction dispute. See Docket No. 2225 at 10.
                                         ng citations to the record, all Defendants have shown is a
 battle of the experts that Plaintiff won on the verdict. See, e.g. Docket No. 2153 (Trial Tr.
 1.17.2020 (Shoemake)) at 110:2-112:3; 116:11-118:21, 128:6-12, 130:5-131:18; Docket No. 2121
 (Trial Tr. 1.17.2020 (Shoemake)) at 24:24-26:22. It does not support
 on this basis.
         B.       Damages
                  a.    Background (Plaintiff’s Damages Presentation at Trial)
         At trial, Plaintiff presented a reasonable royalty theory of damages under the Georgia-
 Pacific framework. Plaintiff presented its damages theory through two experts: Catherine Lawton
 and David Teece. To set the stage for its damages                              s opined that Plaintiff
 would have engaged in two simultaneous hypothetic
 in December 2009. See Docket No. 2155 (Tr. 1.22.2020 (Lawton)) at 78:16-20; see also id. at
 73:1-78:20; Docket No. 2126 (Tr. 1.23.2020 (Teece)) at 56:2-12. In reaching this determination,
 the experts opined that Inforon - a company owned by Dr. Jin that in 2009 had an exclusive license
 to the asserted patents - would not be at the hypothetical negotiation table. See, e.g. Docket No.
 2125 (Tr. 1.22.2020 (Teece)) at 106:1-107:5; see also Docket No. 2155 (Tr. 1.22.2020 (Farina))
 at 28:18-31:16 (stating that Plaintiff would not have permitted Inforon to negotiate a license for
 the asserted patents with large companies like Defendants, nor would Inforon have entered into
                                                    full consent and involvement). Teece presented
 the further opinion that even if it had been Inforon - not Plaintiff - negotiating for a license, it


                                                      20
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 22 of 47 Page ID
                                #:153202



 would not matter. Docket No. 2125 (Tr. 1.22.2020 (Teece)) at 107:6-21. The experts opined that
 the hypothetical negotiations would have involved running royalties, i.e. a royalty calculated on a
 per-product basis, and not a lump sum amount. Docket No. 2126 (Tr. 1.23.2020 (Teece)) at 17:15-
 23, 17:24-18:5; see also id. at 18:6-19:6.
        Lawton presented opinions regarding how to calculate the royalty base, i.e. the number of
 accused products that should be considered in the damages calculation for the two hypothetical
 negotiations. Lawton first conducted an analysis of the locations of certain activities that occurred
 between Broadcom and Apple to determine whether sales of accused products occurred within the
 United States, such that those sales would constitute infringing acts under 35 U.S.C. § 271. See,
 e.g. Docket No. 2155 (Tr. 1.22.2020 (Lawton)) at 98:22-100:3.
 other things, an evaluation of                                    lopment and supply agreements
                                     and development process between Apple and Broadcom for
                                                                     cle); the process for approval of
 purchase orders for Broadcom chips;
                                  s; and
                                     and           practices
                                                   practices between the two parties after purchase
 orders were fulfilled. Id. at 100:9-101:1, 102:9-124:12. Lawton concluded based on the various
 activities between the companies that the sale of Broadcom chips to Apple occurred in the United
 States, even as to chips that never physically entered the United States. Id. at 100:9-101:1
        In calculating the royalty base, Lawton ultimately concluded that the Plaintiff-Broadcom


 Broadcom sold to Apple in the United States that go into Apple devices that are not imported into
                                                    s Broadcom itself imports into the United States
 that are not sold to Apple (51 million chips). Docket No. 2155 (Tr. 1.22.2020 (Lawton)) at 136:2-
 137:8; see also Docket No. 2125 (Tr. 1.22.2020 (Lawton)) at 9:7-10:8, 51:24-52:2; 52:16-22,
 55:17-56:24; Docket No. 2125 (Tr. 1.22.2020 (Teece)) at 102:16-21. Lawton concluded that the
 Plaintiff-Apple hypothetical negotia
 Apple devices that Apple imports into the United States and that include the accused Broadcom
 chips (598.4 devices). See Docket No. 2155 (Tr. 1.22.2020 (Lawton)) at 136:2-137:8; see also
 Docket No. 2125 (Tr. 1.22.2020 (Lawton)) at 9:7-10:8; Docket No. 2125 (Tr. 1.22.2020 (Teece))
 at 101:20-102:1.
        Both experts emphasized their opinion that
 negotiations would have been proper, rather than a single hypothetical negotiation for all of the


                                                      21
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 23 of 47 Page ID
                                #:153203



 accused products. See, e.g. Docket No. 2125 (Tr. 1.22.2020 (Lawton)) at 23:3-6; Docket No. 2125
 (Tr. 1.22.2020 (Teece)) at 101:20-102:1, 102:16-21; see also id. at 103:3-24, 104:15-105:9. They
                          thee
 rejected the notion that th                         of Broadc
 considered in reaching that conclusion and in considering the hypothetical negotiation construct.
 Docket No. 2125 (Tr. 1.22.2020 (Lawton)) at 78:24-79:3; Docket No. 2126 (Tr. 1.23.2020
 (Teece)) at 50:9-51:7, 52:14-53:13, 91:10-13. They opined that because Broadcom and Apple are
 separate infringers, there woul                         tween the two Defendants as they each
 engaged in their own hypothetical negotiation with Plaintiff. Docket No. 2155 (Tr. 1.22.2020
 (Lawton)) at 140:19-141:7; see also Docket No. 2125 (Tr. 1.22.2020 (Lawton)) at 75:8-19; Docket
 No. 2126 (Tr. 1.23.2020 (Teece)) at 50:9-51:7, 52:14-53:13.
        To calculate the royalty rate, the experts first evaluated
 comparable license as to each hypothetical negotiation. See, e.g. Docket No. 2125 (Tr. 1.22.2020
 (Lawton)) at 15:15-18; Docket No. 2126 (Tr. 1.23.2020 (Teece)) at 6:19-23, 6:24-7:1, 8:3-6,
 56:13-18, 63:21-66:10. For the Plaintiff-Apple negotiation, the experts identified a license
 agreement between Plaintiff and Hughes that settled a prior litigation involving the asserted
 patents. Lawton identified similarities and differences in the circumstances surrounding the
                                       ed to the hypothetical negotiation that would occur between
 Plaintiff and Apple in this case. Docket No. 2125 (Tr. 1.22.2020 (Lawton)) at 11:7-13:11, 28:16-
 30:5; see also Docket No. 2125 (Tr. 1.22.2020 (Teece)) at 111:1-112:16. Among other things, the
 Caltech-Hughes agreement involved a lump-sum payment, it related to accused satellite
 communication technology (not wi-fi technology), and was the result of litigation (not a pure
 license agreement). Docket No. 2125 (Tr. 1.22.2020 (Teece) at 12:7-12, 13:5-13. It related to
                                           Id. at 11:25-12:6. It was signed in 2016, after the 2009
 hypothetical negotiation. Id.
 someone has paid Caltech for the th                           Id. at 60:14-16.
        For the Plaintiff-Broadcom negotiation, the experts relied on a settlement agreement
 between the Australian research institute, the Commonwealth Scientific and Industrial Research
                             see Docket No. 2125 (Tr. 1.22.2020 (Teece)) at 118:13-15)) and
 Broadcom. Lawton again identified similarities and differences in the circumstances surrounding
                                    t compared to the hypothetical negotiation that would occur
 between Plaintiff and Broadcom in this case. Docket No. 2125 (Tr. 1.22.2020 (Lawton)) at 16:5-


                                                    22
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 24 of 47 Page ID
                                #:153204



 13, 17:2-15, 57:6-15, 58:4-59:4; see also Docket No. 2125 (Tr. 1.22.2020 (Teece)) at 154:6-11,
 155:20-156:14. The CSIRO-Broadcom agreement also
                                               so involved
                                                  involved                                  and was
 the result of litigation (not a pure license agreement). Docket No. 2125 (Tr. 1.22.2020 (Lawton))
 at 17:10-15, 57:11-13. The litigation itself involved a single standard-essential patent relating to
 a previous generation of wi-fi technology compared to the technology claimed by the asserted
 patents, and the accused products included some of the same Broadcom chips accused in this case.
 Docket No. 2125 (Tr. 1.22.2020 (Teece)) at 117:18-118:8. Although it was the result of litigation
 involving just a single wi-fi patent, the final CSIRO-Broadcom agreement involved
                           Docket No. 2126 (Tr. 1.23.2020 (Teece)) at 71:19-72:13. The agreement
                           Do
 was signed in 2012. Docket No. 2125 (Tr. 1.22.2020 (Lawton)) at 16:8-10.
        From each of the identified benchmark licenses, Lawton calculated an "imputed" or
 "effective" royalty rate. See, e.g. Docket No. 2125 (Tr. 1.22.2020 (Lawton)) at 13:21-24, 14:16-
 24, 17:19-18:6. The Caltech-Hughes agreement stated the lump-sum royalty payment amount, as
 well as the number of infringing products implicated by the agreement. Lawton divided the lump
 sum settlement amount by the number of listed infringing products to arrive at an imputed royalty
 rate of $1.13 per product. Id. at 14:23-24. The CSIRO-Broadcom agreement stated
                                                                          stated
 royalty payment amount, but not the number of infringing products. Lawton estimated the number
 of Broadcom chips covered by the agreement. Docket No. 2125 (Tr. 1.22.2020 (Lawton)) at 17:24-
 18:6. This estimate accounted for Broadcom chip amounts after litigation between Broadcom and
 CSIRO began; Lawton did not have sales data for the six years prior to the parties' litigation. See
 Docket No. 2125 (Tr. 1.22.2020 (Lawton)) at 58:4-59:4, 59:7-60:8.


                                                                   Docket No. 2125 (Tr. 1.22.2020
 (Lawton)) at 18:4-18:6.
        Teece relied on Lawton's opinions, including her imputed royalty rates from the Caltech-
 Hughes and CSIRO-Broadcom agreements, to determine the appropriate royalty rate for the
 hypothetical negotiations in this case under the Georgia-Pacific factors. In conducting his
 analysis, Teece also relied on certain technical opinions from Shoemake. For Apple, he used the
 imputed $1.13 royalty from the Hughes agreement as the starting point. Docket No. 2125 (Tr.
 1.22.2020 (Teece)) at 110:14-15, 112:24-25. He then adjusted upward on the basis of: (1) a
 "premium" for the fact that the patents are assumed valid and infringed, (2) Lawton's opinions that


                                                     23
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 25 of 47 Page ID
                                #:153205



                                    system in 2009 and Apple was requiring it in its products, (3)
                                   improved rate, range, reliability, battery consumption, and size
 offered by the patented technology, (4) Shoemake
 infringing alternatives. Docket No. 2125 (Tr. 1.22.2020 (Teece)) at 113:8-20, 113:25-115:3,
                                                         that, in the prior H
 expert, Vincent Thomas, had opined that the appropriate range for a royalty rate was $1 to $2 per
 device. Id. at 153:2-21; see also Docket No. 2126 (Tr. 1.23.2020 (Teece)) at 58:13-19. Based on
 these considerations, Teece concluded that $1.40 was the appropriate royalty rate as to Apple.
 Docket No. 2125 (Tr. 1.22.2020 (Teece)) at 110:11-12; Docket No. 2126 (Tr. 1.23.2020 (Teece))
 at 57:25-58:22 (no mathematical formula employed to get from $1.13 to $1.40).
           For Broadcom, Teece used the imputed             from the CSIRO-Broadcom agreement as
 the starting point. Docket No. 2125 (Tr. 1.22.2020 (Teece)) at 157:8-9. Teece adjusted upward
                                                     the patents are assumed valid and infringed, (2)
                                       needed to rely on the best wi-fi technology to maintain a
 competitive advantage, and that Apple was requiring it in its pr
 about the improved rate, range, and reliability offered by the patented technology and its


 CSIRO-Broadcom agreement was not as good as
 about a lack of acceptable non-infringing alternatives, and (6))
                     si
                     since
                        nce the time of the hypothetical
                                            hypot        negotiation. Docket No. 2126 (Tr. 1.23.2020
 (Teece)) at 8:10-21; Docket No. 2125 (Tr. 1.22.2020 (Teece)) at 157:6-158:1, 158:7-9, 158:15-


 internal email between an employ                                       er office and an individual at
 SpectraLicensing, a company that assisted Plaintiff in licensing its patents. The email attached a
 draft license agreement where SpectraLicensing proposed attempting to licen
 patents covering turbo code technology at a $0.30 royalty rate. Docket No. 2125 (Tr. 1.22.2020
 (Teece)) at 160:11-161:3; see also Docket No. 2126 (Tr. 1.23.2020 (Teece)) at 8:21-9:1. Based
 on these considerations, Teece concluded that $0.26 was the appropriate royalty rate as to
 Broadcom. Docket No. 2125 (Tr. 1.22.2020 (Teece)) at 153:24-154:3; Docket No. 2126 (Tr.
 1.23.2020 (Teece)) at 67:18-68:13 (no mathematical formula employed to get from                   to
 $0.26).


                                                       24
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 26 of 47 Page ID
                                #:153206



         Using these inputs, Teece calculated the total per-unit running royalty for each hypothetical
 negotiation by multiplyi                                                  lty base. Docket No. 2126 (Tr.
 1.23.2020 (Teece)) at 19:7-12. He opined that $837,801,178 would be the appropriate total
 running royalty for Apple, and $270,241,171 would be the appropriate total running royalty for
 Broadcom. Id. at 19:13-19, 19:22-20:20.
         At trial, Defendants did not present a competing damage case, and instead rested their
 case-in-chief after having called no damages experts of their own. The jury found infringement
 and awarded damages to Plaintiff in the form of a running royalty for the same amounts Plaintiff
 had sought. See Docket No. 2115.
                  b.          Analysis
                                                                   er of law or a new trial based on criticisms
                                                      damages case. The Cour
 challenges in turn.
                         i.         Hypothetical Negotiation Dates
         During pretrial proceedings, some of the de
 focused on the date of the hypothetical negotiations. Defendants urged that the evidence presented,
                                         reports, supported that Broadcom would negotiate first. Plaintiff
 argued that Apple would negotiate first, take its license, and leave the balance of the chips for
                                                           ound that the date of first infringement for each
 party, and thus the date of the hypothetical negotiation, was disputed and presented a question of
 fact for the jury. See Docket No. 1630 (sealed) at 6-7; see also Docket No. 1924 (redacted).
                                                                 the two negotiations would have occurred
 simultaneously. They identified the importation of sample chips in December 2009 as the act of
 first infringement triggering the hypothetical negotiations for both Defendants.
         Defendants did not object during trial under Rule 37(c)
                                                            11
                                                                  and it was fully presented to the jury.
 Defendants did not cross examine either of Plai                                      ether by questioning the

 11
   The Court makes this comment regarding Rule 37(c) simply because during pretrial proceedings, Plaintiff appeared
 to be advocating for a hypothetical negotiation with Apple before the one with Broadcom, not simultaneously. See
                                      xpert reports had disclosed a damages theory where Apple negotiated before




                                                             25
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 27 of 47 Page ID
                                #:153207



 experts on the consistency of their trial testimony about the hypothetical negotiation date compared
 to their reports, or by questioning the experts about other evidence that could support different
 hypothetical negotiation dates for the two Defendants. Defendants did not bring their own trial
 witnesses to rebut the account, either. The record, instead, s
 hypothetical negotiation theory went essentially unrebutted at trial, and that she supported it by
 identifying the first importation of chip samples into the United States.
          In reply in support of their motion (not in the motion itself), Defendants for the first time
                                       unrefuted trial evidence that Broadcom imported samples on
 December 21, 2009, before making samples available to Apple
 1 at 10 (emphasis in original) (citing PTX-635.26-27). Of note, Defendants did not cross-examine
 Lawton on this exhibit or otherwise identify at trial how it supports their current, late-raised
 position.12
                                                                   aneous hypothetical negotiation theory. In
 addition to relying on the date the sample chips were imported, Lawton presented evidence
 regarding the relationship between Apple and Broadcom in the design and development of the
 chips. See, e.g. Docket No. 2155 (Tr. 1.22.2020 (Lawton)) at 75:5-11, 78:1-13; see also id. at
 112:3-113:9. The jury had substantial evidence
 to conclude that the activities between Apple and Broadcom supported a simultaneous hypothetical
 negotiation date based on when the first sample of a chip that Broadcom sold to Apple was
 imported into the United States.
                         ii.         Inforon (Parties to the Hypothetical Negotiation)
          Defendants maintain that Inforon, not Plaintiff, should have been at the bargaining table at
 the hypothetical negotiation. In pretrial proceedings, Broadcom similarly
 damages theory should be excluded on the basis that Plaintiff was not the correct party to the
 negotiation. The Court considered                                               contract between Plaintiff and
 Inforon was the sole piece of evidence that should be considered in the determination, and found


 contract conclusively established as a matter of law that Inforon was the correct party to the



 12
    That Defendants discussed this exhibit in their Rule 50(a) motion (Docket No. 2018-1 at 6-7) and cited the exhibit
 in their opening brief in support of their renewed JMOL motion does not change these facts about the record presented
 to the jury. In any event, as discussed herein, su

                                                              26
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 28 of 47 Page ID
                                #:153208



 negotiations. Docket No. 1630 (sealed) at 6-7; see also Docket No. 1924 (redacted). Instead, the
 Court left the issue open for the jury. That pretrial ruling is incorporated herein by this reference.
 See id. In their post-trial briefs, Defendants still fail to cite any legal authority supporting that,
 where contracts regarding patent rights exist, the question of who is the proper party to the
 hypothetical negotiation is necessarily governed by legal contract interpretation alone. This
 position is rejected, and the Court finds that the issue was properly presented to the jury as factual
 and in a manner where they were permitted to consider all relevant evidence, including but not
 limited to the Inforon-Caltech agreement.
        At trial, Plaintiff presented evidence to show that Inforon would not have been permitted
 to conduct negotiations with Broadcom and Apple. This included evidence of the fact that Plaintiff
 maintained enforcement rights under the Inforon-Caltech agreement, testimony that Plaintiff
 would not have permitted Inforon to negotiate a license with companies like Apple or Broadcom,
 and testimony about the working relationship between Plaintiff and Dr. Jin. Docket No. 2155 (Tr.
 1.22.2020 (Farina)) at 28:18-30:10. Ultimately, there was substantial evidence presented at trial
 to support the conclusion that Caltech would have negotiated with Apple and Broadcom, and thus


        Defendants cite five brief passages of testimony at tr
 2009 as a small, profit-less, and cash-hungry startup, (2) low valuation of its own assets, including
 its license to the Caltech patents, and (3) lack of interest
 at 10 n.10 (citing Docket No. 2199 (Tr. 1.16.2020 (Jin)) at 31:4-32:5, 32:12-22, 35:13-40:3;
 Docket No. 2155 (Tr. 1.22.2020 (Farina)) at 26:15-27:6, 30:4-7). There was also testimony,
 however, that Jin understood the asserted patents were valuable at the time. See, e.g. Docket No.
 2199 (Tr. 1.16.2020 (Jin)) at 32:6-9. Teece also testified that the outcome of the hypothetical
 negotiation would have been the same if Inforon had negotiated instead. Docket No. 2125 (Tr.
 1.22.2020 (Teece)) at 107:6-21. Defendants did not present any expert witness testimony to the
 contrary, such as to explain                                       ould impact the outcome of an
 evaluation under the Georgia-Pacific factors. Even if Inforon was the correct party to the
 negotiation, the jury was entitled to credit, without any alte
 determination that the outcome would have been the same, including because Inforon would still
 have the benefit of the book of wisdom in its negotiations. See id.
                     iii.       “Extraterritorial” Broadcom Chips in the Royalty Base


                                                       27
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 29 of 47 Page ID
                                #:153209



         All of the accused chips in this case were manufactured by Broadcom. Most of them made
 their way into Apple devices. Of those Apple devices with Broadcom chips, some percentage
 remained physically outside of the United States. In pretrial proceedings, Broadcom moved for
 summary judgment on the basis that no act of infringement occurred in the United States as to
 these chips. The Court denied the motion, finding that questions of fact existed regarding the
 location of Broadcom's sales of the chips to Apple. See generally Docket No. 1212 (sealed); see
 also Docket No. 1431 (redacted). Among other evidence, the Court cons idered Defendants'
 MDSA, the parties' dispute regarding whether the Apple-Broadcom relationship involved "design
 wins," and certain            practices between the two Defendants as far as chip prices. Id. at 8-14.
                                                                                                  8-1
         At trial, much the same evidence was presented to the jury. Defendants now largely repeat
 the same arguments that were rejected at the summary judgment stage.13 Namely, citing Halo,
 they argue as a matter of law that the foreign purchase orders between Broadcom and third parties
 should define the location of the sales. The Court incorporates its pretrial ruling regarding
 extraterritorial sales by reference herein, and rejects Defendants' repeated legal arguments on the
 same bases. See generally id. Substantial evidence was presented at trial to support the jury's
 verdict on this issue, including testimony about the legal obligations created by




                                         14
                                              See Docket No. 2207 at 12-14 (collecting citations from trial
 transcripts). This evidence included sufficient evidence to distinguish this case from the facts at
 issue in Halo..
         Defendants alternatively argue that a new tria1 is warranted based on "multiple erroneous
jury instructions." See, e.g. Docket No. 2199-1 at 3. Defendants argue the Court improperly

 13
   The Court has considered the arguments in Defendants' supplemental brief regarding extraterritorial sales. They
also largely repeat arguments presented by Defendants (1) during pretrial proceedings and (2) in the originally-
submitted briefing regarding JMOL. See Docket No. 2225 at 3. They are found unpersuasive for the same reasons
stated herein and in the Court's prior orders.
14
   The parties dispute whether substantial evidence would support a jury conclusion that Broadcom and Apple's sales
model rested on "design wins." As Plaintiff notes, its experts cited design wins as just one evidentiary factor of many
to support that Broadcom's sales of accused products to Apple occurred in the United States. Docket No. 2207 at 11-
12. Moreover, the jury was entitled to credit Lawton's testimony, based on her review of Defendants' documents and
testimony, that under her understanding of"design win," Broadcom had obtained design wins from Apple with respect
to the accused products. See id. at 13-14.

                                                              28
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 30 of 47 Page ID
                                #:153210



 instructed the jury, identifying portions of the following instruction to support their argument:
                Whether a sale occurs in the United States may depend on the facts
           including where the legal commitment to buy and sell occurred and where
           other substantial activities of the sales transactions occurred, such as
           negotiating and contracting. A sale agreed to in the United States can be
           completed in the United States even though delivery is to be made outside the
           United States in the future. Also, a sale can occur in the United States based
                                                  gn win market, the sales are design wins
           made in the United States where the design of the products or method occurs
           in the United States and the buyer selects that design in the United States, not
           a steady flow of discrete product sales outside the United States. The United
           States sales cycle leading to design wins could also trigger United States sales.
 Docket No. 2112 at 12.


                                                   incorrect under Halo Elecs., Inc. v. Pulse Elecs.,
 Inc., 831 F.3d 1369, 1376 (Fed. Cir. 2016). Those aspects of the instruction are supported by both
 Halo and Carnegie Mellon Univ. v. Marvell Tech. Grp., Ltd., 807 F.3d 1283, 1311 (Fed. Cir. 2015)
   CMU         CMU, the Federal Circuit stated:
           [t]he standards for determining where a sale may be said to occur do not
           pinpoint a single, universally applicable fact that determines the answer, and
           it is not even settled whether a sale can have more than one location. See
           Halo, 769 F.3d at 1378-79 (collecting cases; relying in part on N. Am. Philips
           Corp. v. Am. Vending Sales, Inc., 35 F.3d 1576, 1579 (Fed. Cir. 1994)).
           Places of seeming relevance include a place of inking the legal commitment
           to buy and sell and a place of delivery, see id.; Transocean, 617 F.3d at 1311;
           cf. Norfolk & W. Ry. Co. v. Sims, 191 U.S. 441, 447, 24 S.Ct. 151, 48 L.Ed.
           254 (1903), and perhaps also a place where
                                           Halo, 769 F.3d at 1379 & n. 1 (focusing on

           to decide whether the location of contract formation on the facts of that case
           would have established a sales location).
 Id. at 1308. Of note, the jury instructions also clarified, consistent with Halo, that:
           if substantial activities of a sales transaction, including the final formation of
           a contract for sale encompassing all essential terms as well as the delivery and
           performance under that sales contract occurs entirely outside the United
           States, then pricing and contracting negotiations in the United States alone do
           not constitute or transform those extraterritorial activities into a sale within
           the United States.
 Dkt. 2112 at 12-13; see Halo Elecs., Inc., 831 F.3d at 1378
 transaction, including the final formation of a contract for sale encompassing all essential terms as


                                                       29
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 31 of 47 Page ID
                                #:153211



 well as the delivery and performance under that sales contract, occur entirely outside the United
 States, pricing and contracting negotiations in the United States alone do not constitute or
 transform those extraterritorial activities into a sale within the United States for purposes of §
                                                       allenge is that the place of sale can only be
                                                                        nts argue that in this case, that
                                                      the purchase orders). This suggestion is not
 supported by CMU, which is not so restrictive. The C
 erroneous.
        Second, Defendants argue that the Court erred in the portions of its instruction relating to
 the design win process. Defendants argue that under Halo
 convert a foreign sale in                                           3. As an initial matter, the jury
                               can
 . The United States sales cycle leading to design wins could also trigger
 Docket No. 2112 at 12 (emphasis added). These instructions were made in the context of other
 instructions explaining that where a sale occurs                             the legal commitment to
 buy and sell occurred and where other substantial activities of the sales transactions occurred, such
                                   nd warning that a sale cannot occu
 substantial activities of a sales transaction, including the final formation of a contract for sale
 encompassing all essential terms as well as the delivery and performance under that sales contract
                                                Id. Moreover, Halo did not discuss the design win
 process, whereas CMU did. CMU remanded the case for a new trial as to certain accused products
 after noting that evidence at trial included evidence of a design win cycle re
 accused products:
           Chip designers like Marvell sell customized chips with designs specifically
           tailored for incorporating into custom
           customized nature of the chips, designers and potential customers put
                                                                         nsive joint work
           over several years, before any sale is made and chips enter mass production.
           Only at the end of that sales cycle, if the chip designer is successful, does it

                                                  for a certain period, amounting to tens
           or hundreds of millions of chips over several years.
 CMU, 807 F.3d at 1309. CMU thus signaled that the factual evidence related to the design win
 process could be relevant to determ

                                                      30
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 32 of 47 Page ID
                                #:153212



                                                        CMU.15
          Finally, Defendants argue that the Court er
 against the extraterrito                                             et No. 2195. The Court gave a jury
 instruction specifically focused on the place of sale, including by presenting the issue as one of
 whether a sale has occurred in the United States
                                                                                 CMU had found lacking. See
 CMU, 807 F.3d at 1310-11. That the Court did not explicitly include a statement advising against
 the extraterritorial reach of patent law does not make the instructions erroneous.
                         iv.         Plaintiff’s “Two-Tier” Damages Theory


 damages theory, i.e. a theory that involves two separate hypothetical negotiations with different
 resulting royalty rates as between each of the two Defendants.
          Defendants cite general legal authority for the proposition that there can be only one
 hypothetical negotiation per case. See Docket No. 2195 at 6 (citing, e.g., LaserDynamics, Inc. v.
 Quanta Comput., Inc., 694 F.3d 51, 76 (Fed. Cir. 2012)). None
 the circumstance presented here: a single lawsuit and trial against both the chip manufacturer and
 end-product seller. Defendants opted to litigate the case together, waiting until three years of
 pretrial proceedings had passed before moving for severance and stay of the claims against Apple
 under the customer-suit exception. See Docket No. 1923 at 12-14. But even if the suit against
 Apple had been severed and stayed                                               Broadcom, there is no basis to
 say that Plaintiff could not have still separately sought damages from the two Defendants in the
 manner it ultimately did. Patent owners will sometimes seek damages from accused infringers at
 different levels in the supply chain, and so long as they do not attempt to obtain a double recovery
 or violate other legal principles like patent exhaustion, they are free to do so.
          That those separate hypothetical negotiations resulted in separate royalty rates does not
 change the outcome, either. As Plaintiff notes, the reasonable royalty damages inquiry focuses on


 15
   Moreover, as noted, the testimony at trial regarding whether or not Broadcom and Apple engaged in design win
 sales cycles provides just on factor combined with significant other evidence that the jury considered regarding U.S.
 activities between the two companies relating to chip sales. Bettcher Indus., Inc. v. Bunzl USA, Inc., 661 F.3d 629,

                                                          i.e., where the evidence in support of the verdict was so
 overwhelming that the same verdict would necessarily be reached absent the error, or the error was cured by an
 instruction, a new trial would be mere

                                                              31
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 33 of 47 Page ID
                                #:153213



 the amount of value that the patented technology adds to a product. Docket No. 2207 at 16 (citing
 Ericsson, Inc. v. D-Link Sys., 773 F.3d 1201, 1226 (Fed. Cir. 2014)). For Broadcom and Apple,
 different companies at different le
 difference was similarly reflected in the different comparable license agreement that Lawton and
                                                   ltech-Hughes agreement considered end-products,
 while the CSIRO-Broadcom agreement considered some of the same Broadcom chips at issue in
 this case. These agreements reflect that Broa                                e position in the supply
 chain created commercial considerations under the Georgia-Pacific factors that were relevant to
 the inquiry. See also, e.g., Finjan, Inc. v. Secure Computing Corp., 626 F.3d 1197, 1211 (Fed.
                                       ated that use of past patent licenses under factors 1 and 2 must
 account for differences in the technologies and economic circumstances of the contracting


        Defendants suggest that the doctrine of patent exhaustion supports their position. As with
                                       s, this one is intertwined with
                                                  the hypothetical negotiation between Plaintiff and
 Broadcom would have occurred first. See, e.g. Docket No. 2199-1 at 8. But as already discussed,
 substantial evidence was presented at trial for the jury to find that the hypothetical negotiations
 occurred simultaneously. This intertwined argument is also rejected.
        The discussion and analysis provided in Carucel Investments, L.P. v. Novatel Wireless,
 Inc., No. 16-CV-118-H-KSC, 2017 WL 1215838 (S.D. Cal. Apr. 3, 2017) is instructive. In the
 context of Daubert                                                disputes over whether there should
 be separate hypothetical negotiations for two defendants in the case.
                                                    hypothetical negotiation between Plaintiff and
 Verizon because the hypothetical negotiation between Plaintiff and Novatel would have covered
                           Id. at *9. The district court agreed with the plaintiff that each defendant
 would have had to separately negotiate in a hypothetical negotiation. The district court stated,
           [t]he Federal Circuit has explained that a separate and distinct infringement
                                                                            Applied Med.
           Res. Corp. v. U.S. Surgical Corp., 435 F.3d 1356, 1362 (Fed. Cir. 2006).

                         LaserDynamics, 694 F.3d at 75-76, Dr. McDuff cannot assert
           that Verizon would not have engaged in the hypothetical negotiation with
           Plaintiff. Whether Verizon would have actually negotiated with Plaintiff is


                                                       32
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 34 of 47 Page ID
                                #:153214



           irrelevant to the hypothetical negotiation. See Oracle Corp. v. SAP AG, 765
           F.3d 1081, 1088 (9th Cir. 2014); On Davis v. The Gap, Inc., 246 F.3d 152,
           171 (2d Cir. 2001), as amended (May 15, 2001).
           In addition, the primary cases relied on by Defendants in support of Dr.
                                 Stickle v. Heublein, Inc., 716 F.2d 1550 (Fed. Cir. 1983)
           and Glenayre Elecs., Inc. v. Jackson
           are distinguishable from the present situation at this stage in the proceedings.
           In Stickle, the Federal Circuit explained that when damages are based on a
                                            ble royalty is not to be separately calculated
           against each successive infringer. Once full recovery is obtained from one
           infringer with respect to a particular infringing device, at most nominal
           additional damages may be awarded against another with respect to the same
                                        see also Glenayre Elecs., Inc. v. Jackson, 443 F.3d
                                                      is precluded from suing to collect
           damages for direct infringement by a buyer and user of a product when actual
           damages covering that very use have already been collected from the maker
                                                    e has not yet been a full recovery from
           one infringer with respect to the accused products. Thus, Stickle and Glenayre
           are inapplicable at this time. See Cambrian Sci. Corp. v. Cox Comm’ns, Inc.,
           No. SACV111011AGJPRX, 2012 WL 12894475, at *3 (C.D. Cal. Nov. 19,
           2012) (finding Stickle distinguishable because at the stage of the litigation

                                                                   Daubert motions. The

           hypothetical negotiation between Carucel and Verizon.
 Carucel, 2017 WL 1215838, at *9; see also id.                                  rt] can perform this
 separate reasonable analysis despite the existence of an indemnity agreement between Novatel and


        Defendants argue, however, that Carucel ultimately supports their position. Later in the
 order, when addressing the defe                                               separate hypothetical
 negotiations, the district court added a warning about plaint
           the Court expressly notes that although Plaintiff through Dr. Kennedy may
           present to the jury a reasonable royalty analysis as to Novatel and a separate
           reasonable royalty analysis as to Verizon, Plaintiff may not recovery both
           reasonable royalties. In Stickle, the Federal Circuit explained that when
           damages are based on a reasonable royalt
           separately calculated against each successive infringer. Once full recovery is
           obtained from one infringer with respect to a particular infringing device,
           at most nominal additional damages may be awarded against another with
           respect to the same device.” 716 F.2d at 1562; see also Glenayre Elecs., 443
                                                      suing to collect damages for direct
           infringement by a buyer and user of a product when actual damages covering
           that very use have already been collected from the maker and seller of that

                                                     33
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 35 of 47 Page ID
                                #:153215



             product."). Dr. Kennedy clearly states in his expert reports that he has
             performed two separate reasonable royalty analyses based on two separate
             hypothetical negotiations-one involving Carucel and Novatel and one
             involving Carucel and Verizon-to determine what Novatel would have paid
             for a license to the patents-in-suit and what Verizon separately would have
             paid for a license. (See Doc. No. 187-1, Kennedy Report at 19, 51-55; Doc.
             No. 187-1, Kennedy Supp. Report at 2, 54-61.) Because these reasonable
             royalty determinations are separate as to the two successive infringers,
             Plaintiff may not recover both royalties. See Stickle, 716 F.2d at 1562;
             Glenayre, 443 F.3d at 864; see also Donald S. Chisum, Chisum on Patents §
             20.03[7][b][iii]2 (2017.) ("[R]ecovery of an appropriate royalty-based award
             against an infringing manufacturer should preclude any further recovery
             against resellers or users of the products in question.").
 Carucel, 2017 WL 1215838, at *13 (emphasis added). These statements in Carucel make sense
 when damages calculations against two defendants involve overlapping royalty bases. This would
 have occurred, for example, if Plaintiff had sought royalties from Broadcom for the Broadcom
 chips that were incorporated into Apple products imported into the United States, and then sought
 royalties from Apple for the same Apple products with Broadcom chips imported into the United
 States. The effect would have been that the exact same "particular infringing device[s]" would be
 tagged for two rounds of reasonable royalties. But that did not occur here. Instead, Plaintiff sought
 to recover for less than the full royalty base it could have technically sought from Broadcom, and
 instead sought royalties for that portion of the royalty base from Apple. There was no double
 recovery, and without it, the concerns discussed by Carucel and Stickle about the ultimate recovery
 under multiple reasonable royalties are not present here. Instead, the Court finds Carucel largely
 consistent and instructive in finding that the plaintiffs two separate hypothetical negotiations
 against two different defendants was appropriate.16
          Defendants also urge that under their MDSA,,
                                                                                   Defendants state there is no
 evidence that "Apple would have paid-                                               d-a royalty rate five times
 more than what Broadcom was paying for the same chips." Docket No. 2195 at 8 (emphasis in
 original). But as Plaintiff notes,, the
                                     the                               assumes
                                                                        ssu    that ongoing infringement has
 already occurred and a suit has been filed; the hypothetical negotiation is intended to assume
 neither. Instead, the hypothetical negotiation seeks to preemptively strike a deal as soon at the

 16
    The Court has considered the additional arguments in Defendants' supplemental brief regarding the proper
 interpretation of the legal authority addressed in this section of the ruling and finds those arguments unpersuasive.


                                                              34
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 36 of 47 Page ID
                                #:153216



 time the first infringing act occurs. Moreover, as Plaintiff notes, the hypothetical negotiation is a
 legal construct focused exclusively on valuing the technology at issue as between the two
 negotiators; who is ultimately liable is not at issue. This understanding is consistent with the fact
 that in other patent lawsuits where the single defendant in the suit might be                                                 by an
 unnamed third party, damages are calculated as to its infringing conduct anyway, without
 consideration given to that                                 for purposes of trial and damages calculation. 17
           Defendants also urge that concepts relating to apportionment and the smallest salable
 patent-practicing unit support their position.18
 on the same accused functionality confirm that Caltech failed to use a smallest salable patent-
                                                                          mphasis in original).
 did not present a damages theory that relied on the identification of the smallest salable patent-
 practicing unit and apportionment of that SSPU. Instead, as discusse
 focused on comparable license agreements as the starting point in the damages analysis. This
 approach is permitted by Federal Circuit authority. See also Commonwealth Sci. & Indus.
 Research Organisation v. Cisco Sys., Inc., 809 F.3d 1295, 1303 (Fed. Cir. 2015) (noting that
 royalty rate calculated based on cons                                                          license offer for the asserted


 inadmissible solely because they express the royalty rate as a percentage of total revenues, rather
                                                               Elbit Sys. Land & C4I Ltd. v. Hughes Network Sys.,
 LLC, 927 F.3d 1292, 1301 (Fed. Cir. 2019). The Caltech-Hughes agreement involved the same
 asserted patents and accused end products, and testimony supported that the CSIRO-Broadcom
 agreement involved litigation of a precursor Wi-Fi technology in some of the same accused
 Broadcom chips in this case. Teece used these comparable licenses as inputs, and adjusted based



 17
    In
    In the
        heiir ssuppl
                uppleement
                        ntaal br
                              briief, Defendants argue that in ma
 thatt
 tha                              aare
                                    re irrelevant
                                       irreleva
                                       irrelevannt to
                                                   to a hypothetical
                                                        hypot
                                                        hypothe
                                                             hettical
 clarifies here that its discussion of tthe he                   is related to tth
                                                                                 he specifificc circumstances
                                                                                                  rcumstan of this case. The Court
 observes that neither party has cited a case where aan       n                                    has
                                                                                                   has been a relevant consideration in
 a Georgia-Pacific hypothetical negotiation, but the Court cann      cannotot sa
                                                                              say ttha
                                                                                    hatt suc
                                                                                         suchh a cciirc
                                                                                                     rcuumstance
                                                                                                             nce could never arise. The
                                                                        t the
                                                                          the                                  in this case are premised
 on the assumption that Apple negotiated first, not on the theory the parties negotiated simultaneously. See Docket
 No. 2225 at 8.
 18
                                                                         properly apportion in another section of their motion.
 Docket No. 2195 at 11. For the reasons stated here, and based on the nature of the benchmark agreements that
                                                                   infra
 motion are also rejected.

                                                                        35
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 37 of 47 Page ID
                                #:153217



 on the particular circumstances surrounding this case.
           Defendants stress that real-world circumstances and common sense require finding the
 two-tier hypothetical negotiation inappropriate as a matter of law or otherwise necessitate a new
 trial. See, e.g. Docket No. 2195 at 8. The jury was presented with Plaintif
                          arguments that Plaintiff would have sought to negotiate at both the chip and
 device level for infringement of its patents. Docket No. 2125 (Tr. 1.22.2020 (Lawton)) at 23:3-6;
 Docket No. 2125 (Tr. 1.22.2020 (Teece)) at 101:20-102:1, 102:16-21, 103:3-24, 104:15-105:9.
 The jury was also presented                                                   ition, including through cross-
 examination and closing arguments. Defendants opted not to present damages experts with a
 competing theory to the two-tier hypothetical negotiation model. Ultimately, Defendants have


 weight of the evidence. For the reasons already explained, including both the practical realities of
 patent infringement actions and the contours of the hypothetical negotiation construct, the Court
 finds the two-tier hypothetical negotiation theory sufficiently supported by the evidence.
                         v.         Waived Arguments Regarding Benchmark License Agreements


 CSIRO-Broadcom agreements as comparable license agreements, on many bases. In opposition
                                                                                  ments that it asserts have been
 waived. The Court has rearranged and regrouped those arguments as follows:
                                                                    presented to the Court during pretrial
 proceedings or to the jury:
                                                                   because it covered a Caltech patent not
                           19




                                                                             20




 19
                                                           nts failed to introduce any evidence that the other patent,

 agrees.
 20
    Defendants argue that during pretrial proceedings, they
 is true that during pretrial proceedings, Defendants quoted from LaserDynamics, where the Federal Circuit noted that

                                                    LaserDynamics, Inc. v. Quanta Computer, Inc., 694 F.3d 51, 78
                                                                            LaserDynamics specifically relates to a

                                                              36
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 38 of 47 Page ID
                                #:153218



 The Court agrees that these arguments were not adequately preserved during pretrial proceedings
 or at trial.
          Defendants' argument that was presented to the Court during pretrial proceedings, where
 the Court declined to find the argument as a basis to exclude the agreement (see Docket No. 1630
 at 7-8; Docket No. 1298 at 25), but the argument was not presented to the jury as a factor to
 consider:
     •    ''the CSIRO license is not comparable because                                                   "
 The Court agrees that Defendants waived this argument by failing to preserve it at trial. Moreover,
 the Court maintains its original determinations regarding this argument. See Docket No. 1630 at
 7-8; Docket No. 1298 at 25.
          Defendants' arguments that were not presented to the Court during pretrial proceedings,
 but were (briefly) raised before the jury in cross-examination and rejected in the verdict:
     •    ''the Hughes and CSIRO licenses are not co mparable because they post-date the
          [hypothetical negotiation]"21
     •    ''the CSIRO License is not comparable because                                  "
     •    "Ms. Lawton's analysis of the imputed royalty for the CSIRO license was not accurate"
 Defendants made numerous arguments about Plaintiffs experts' re liance on and analysis of these
 license agreements during pretrial proceedings, yet these three arguments were not among them.
 The Court agrees that under these circumstances, particularly where the jury also heard and
 considered Defendants' assertions on these topics, the Court will not further consider them here.
 As explained in Finjan, Inc. v. Secure Computing Corp., 626 F.3d 1197, 1212 (Fed. Cir. 2010),
                [d]espite potential flaws in Finjan's damages theory, "[t]he jury was entitled
                to hear the expert testimony and decide for itself what to accept or reject." i4i

 downward adjustment to the hypothetical negotiation for a settlement agreement. The disputed settlement agreement
 in LaserDynamics involved circumstances where the accused infringer settled on the eve of trial and would have been
 "at a severe legal and procedural disadvantage" at trial "given the numerous harsh sanctions imposed on it by the
 district court." Id. Here, the evidence presented regarding the Caltech-Hughes and CSIRO-Broadcom agreements
 did not suggest a similar record. Teece explained that his upward adjustment was warranted because the uncertainty
 regarding whether the asserted patents were invalid and infringed in the context of these settlement agreements was
 lifted in the hypothetical negotiation construct in the context of this case. See, e.g. Docket No. 2126 (Tr. 1.23.2020
 (Teece)) at 113:4-20. There was no meaningful cross-examination on this issue or presentation of an alternative
 opinion about the facts surrounding the execution of these settlement agreements, and Teece sufficiently explained
 this basis for his upward adjustment.
 21
    Plaintiff also notes that "[m]any cases have confirmed use of comparable licenses that post-date the [hypothetical
 negotiation]." Docket No. 2207 at 27 n.18 (citing, e.g., Virnetx, Inc. v. Cisco Sys., Inc., 767 F.3d 1308, 1330 (Fed.
 Cir. 2014)).


                                                               37
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 39 of 47 Page ID
                                #:153219



            Limited Partnership, Infrastructure for Information Inc. v. Microsoft Corp.,
                                                       tting damages, th
            is to weigh contradictory evidence, to judge the credibility of the witnesses,
            and to resolve fact               C & F Packing Co. v. IBP, Inc., 224 F.3d
                                                          e record does not
                                                                      Oiness v. Walgreen
            Co., 88 F.3d 1025, 1032 (Fed. Cir. 1996).

 Id. Particularly here, where the issues were not raised by Defendants in pretrial proceedings, the
 jury acted within its bounds in considering and rejecting them. As also discussed further herein,
 the Court otherwise finds that the Hughes-Caltech and CSIRO-Broadcom agreements were
                                                    rely on them as benchmarks in their damages
 calculations at trial.
                          vi.    “Benchmark” License Agreements
         Defendants present a bucket list of other arguments beyond the seven discussed in the
 preceding section to argue that the Hughes-Caltech and CSIRO-Broadcom agreements are not
 comparable license agreements. See Docket No. 2195 at 12-14, 15-16.
         The Federal Circuit has discussed the use of prior license agreements to determine a
 reasonable royalty, stating, inter alia,
            [w]e have held that in attempting to establish a reasonable royalty, the
                                                proving damages [must be] sufficiently
            comparable to the hypothetical                          Lucent, 580 F.3d at
                                                   ove a reasonable royalty, alleging a
            loose or vague comparability between different technologies or licenses does
                           LaserDynamics, 694 F.3d at 79. However, we have never
            required identity of circumstances; on the contrary, we have long

            element of approximation                         Lucent, 580 F.3d at 1325
            (quoting Unisplay, 69 F.3d at 517). Thus, we ha
            courts performing reasonable royalty calculations [must] exercise vigilance
            when considering past licenses to technologies other
            ResQNet,                                        unt for differences in the
            technologies and economic circumstan                                Finjan,
            Inc. v. Secure Computing Corp., 626 F.3d 1197, 1211 (Fed. Cir. 2010).
                                      *      *      *
            In ResQNet,
            relationship to the claimed invention,
                                       F.3d at 870. And in Lucent, we rejected reliance

            certain agreements was not even ascertainable from the evidence presented at

                                                     38
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 40 of 47 Page ID
                                #:153220



           trial. 580 F.3d at 1327-28. The licen                     though not immune
                                                    ip to the hypothetical negotiation that
           would have occurred.
           This case is therefore much more akin to the circumstances in Finjan and
           ActiveVideo Networks, Inc. v. Verizon Communications, Inc., 694 F.3d 1312
           (Fed. Cir. 2012). In Finjan, there were several differences between the single
           license relied upon and the hypothetical negotiation, most notably that Finjan
           did not compete with the licensee as it did with the defendant in the case, and
           that the license involved a lump sum rather than a running royalty. 626 F.3d
           at 1212. Nevertheless, we affirmed the damages award based on that license
                                         permitted the jury to properly discount the . . .
                        Id. And in ActiveVideo, the damages expert relied on two
           agreements, one of which post-dated the hypothetical negotiations by two
           years, did not involve the patents-in-suit, and did not cover the technologies
           in the case, while the other agreement covered both patents and software
           services. 694 F.3d at 1333. Nevertheless, we co

                                                                    Id. Similarly, here,
           though there were undoubtedly differences between the licenses at issue and
           the circumstances of the hypothetical negot
           hear the expert testimony and decide for itself what to acce                i4i
           Ltd. P'ship v. Microsoft Corp., 598 F.3d 831, 856 (Fed. Cir. 2010), aff’d [564
           U.S. 91] (2011).
 VirnetX, 767 F.3d at 1330-31 (emphasis and alterations in original). In Ericsson, the Federal
 Circuit further explained,
           licenses may be presented to the jury to help the jury decide an appropriate
           royalty award. See, e.g., Monsanto Co. v. McFarling, 488 F.3d 973, 978 (Fed.
                                                    is usually the best measure of a
                                                                         Georgia–Pacific
           Corp. v. U.S. Plywood Corp., 318 F.Supp. 1116, 1120 (S.D.N.Y.1970)
                                 s received by the patentee for the licensing of the patent

           are almost never perfectly analogous to the infringement action. VirnetX, 767
           F.3d at 1330. For example, allegedly comparable licenses may cover more
           patents than are at issue in the action, include cross-licensing terms, cover
           foreign intellectual property rights, or, as here, be calculated as some
           percentage of the value of a multi-component product. Testimony relying on
           licenses must account for such distinguishing facts when invoking them to
           value the patented invention. Recognizing that constraint, however, the fact
           that a license is not perfectly analogous generally goes to the weight of the
           evidence, not its admissibility. See Apple Inc. v. Motorola, Inc., 757 F.3d
                                                         r these licenses are sufficiently
                                                  ulation is a reasonable royalty goes to
                                                                     accord ActiveVideo
           Networks, Inc. v. Verizon Commc’ns, Inc., 694 F.3d 1312, 1333 (Fed. Cir.

                                                     39
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 41 of 47 Page ID
                                #:153221



                                                       these evidentiary issues the same
           way had we presided over the trial, the district court did not abuse its
                                                  ts must assess the extent to which the
           proffered testimony, evidence,
           ability to apportion the damages to account only for the value attributable to
           the infringing features.
 Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d 1201, 1227-28 (Fed. Cir. 2014).
                                                            s inquiry in both pretrial and post-trial
 proceedings (see                                                    at Plaintiff should not have been
 permitted to rely on the Hughes-Caltech and CSIRO-Broadcom agreements for its damages
 calculations must fail. There were undoubtedly differences between those agreements and the
 hypothetical negotiation. Those differences were submitted to the jury. See, e.g. Docket No. 2125
 (Tr. 1.22.2020 (Lawton)) at 11:7-13:11, 16:5-13, 17:2-15, 28:16-30:5, 57:6-15, 58:4-59:4; see also
 Docket No. 2125 (Tr. 1.22.2020 (Teece)) at 111:1-112:16, 154:6-11, 155:20-156:14; Finjan, 626
 F.3d at 1212.
        As already discussed, the Hughes-Caltech agreement is the only existing agreement to the
 asserted patents. See Rembrandt Wireless Techs., LP v. Samsung Elecs. Co., 853 F.3d 1370, 1381
                                      settlement agreement was relevant here because it contained a
 license of the very patents Sa                                      Stragent, LLC v. Intel Corp., No.
 6:11-CV-421, 2014 WL 1389304, at *3 (E.D. Tex. Mar. 6, 2014) (Dyk, J.) (noting the Federal
                                      l of relying on set                         but concluding that
                                     settlement agreements would not
 licenses are the only licenses in the record and cover the patents-in-suit, plus one additional,
                              phasis in original).).
        Testimony, meanwhile, supported a determination that the CSIRO-Broadcom agreement
 involved a precursor Wi-Fi technology to that of the asserted patents, and implicated some of the
 same accused products in this case. See, e.g. Docket No. 2125 (Tr. 1.22.2020 (Teece)) at 117:18-
 118:8; see also ActiveVideo Networks, Inc. v. Verizon Comm’ns, Inc., 694 F.3d 1312, 1333 (Fed.
                             rt permitted to rely on license ag
 involve the patents-in-suit and did not cover any of the technologi
 2207 at 26 (identifying additional citations to trial testimony).
                            involvedd
        That the agreements involve                             does
                                                                does not warrant a different outcome.
 See VirnetX, 767 F.3d at 1331. The Court also previously considered and re

                                                       40
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 42 of 47 Page ID
                                #:153222



 argument that certain self-serving statements in the agreements about how the agreements could
 (or could not) purportedly be used in conducting hypothetical negotiations warranted exclusion.
 See Docket No. 1630 at 7. Ultimatel                                                rly went to the weight, not
 admissibility, of the agreements.22
                        vii.        Upward Adjustments to Imputed Royalty Rates to Arrive at Royalty
                                    Rates for this Case
                                                                   upward adjustments to the imputed royalty
 rates from the Caltech-Hughes and CSIRO-Broadcom agreements are also unpersuasive.
 Defendants cite no legal authority supporting that a mathematical formula is required to perform
                                                         ovided substantial evidence to support them, such
                                                                    o. 2125 (Tr. 1.22.2020 (Teece)) at 113:8-
 20, 113:25-115:3, 115:8-117:13, 157:6-158:1, 158:7-9, 158:15-159:5, 161:4-8, 159:6-14, 159:19-
 160:5, 160:11-161:3; Docket No. 2126 (Tr. 1.23.2020 (Teece)) at 8:10-21; cf. LaserDynamics, Inc.
 v. Quanta Computer, Inc.
 on vague qualitative notions of the relative im
                                                                                         tions of the testimony
                                       trial on this issue are not pers
 challenges do not warrant judgment as a matter of law or a new trial.23
                       viii.        Exclusion of Defendants’ Alleged Comparable Licenses, FRAND-
                                    Related Damages Concepts, and Technical Apportionment
                                    Opinions
         During pretrial proceedings, the Court considered motions to exclude a vast range of the
                                     ons. Among (many) other determinations, the Court found that



 22
    In a different section of its motion, Defendants re-raise an argument that it was unfair
 rely on the CSIRO-Broadcom agreement, which involved a
 precluded from relying on damages theories associated with standard essential patents and FRAND rates (including
 concepts of royalty stacking and evaluation of patent pools) to support their competing damages theories. Docket No.
 2195 at 19. The circumstances presented by the Plai
                                                                   ous. The Court also notes
                                                               umstances present when the parties entered the CSIRO-
                                                       etrial proceedings. Docket No. 1630 at 7.
 23
                                ief re-raises their argument that Teece should not have been permitted to rely on the
 SpectraLicensing proposal to support his upward adjustment for Broadcom. See Docket No. 2225 at 8. During pretrial

 SpectraLicensing proposal be excluded. See Docket No. 1630 at 8-9. The Cour
 arguments regarding the SpectraLicensing proposal unpersuasive.

                                                              41
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 43 of 47 Page ID
                                #:153223



                                     k, had offered improperly conclusory expert opinions: (1) in his
 comparison of the accused technology to other features on the Broadcom chips and (2) in his
 review of technology at issue in certain third party patent portfolios, both in comparison to the
 asserted patents in this case and to the 802.11 standard. Docket No. 1630 at 3-4 (sealed); see also
 Docket No. 1924 (redacted). The Court further
                                  nions and thus did not have a sound basis for his damages opinions
                                                    Id. at 5-6. Moreover, the Court concluded that
                                                   liance on damages calculation methodologies that
 involve SEP/RAND-encumbered patents, including based on royalty stacking opinions and . . .
 patent pools, are appropriate gi                                 Id. at 6. The Court noted that no party
 intended to argue at trial that the assert                                         Id. at 5.
         The Court incorporates those determinations by this reference. Although Defendants
 continue to emphasize the number of paragraphs and page length
 2195 at 18), the amount of space an                                       page is not the proper test for
 determining admissibility. Defendants also continue to raise the assertion that Plaintiff held out
 its patents as standard essential in pretrial proceedings. Id.
                                                      opinions, rendering this dispute irrelevant. But
 a comment on this issue is warranted. It is true that Pl                             about the nature of
 its patents during pretrial proceedings were unclear, making them subject to misinterpretation. But
 Plaintiff provided sufficient explanation during pretrial proceedings to show that it did not intend
 through those representations to cast its asserted patents as standard essential (Docket No. 1281 at
 1; Docket No. 1457 at 1-2), and the Court does not find sufficient evidence to show Plaintiff
 intentionally shifted positions on the issue. More importantly, Defendants still have never
 explained to the Court how, where both Plaintiff and Defendants have no intention of arguing the
 asserted patents are standard essential at trial, Defendants could introduce a damages analysis
 based on the assumption that the patents were standard essential without that analysis being
 irrelevant, prejudicial, and confusing. This is particularly the case given the nature of the FRAND-
 related theories (like royalty stacking) that Defendants sought to
                                                                            remain rejected.
         C.      Other Arguments in Defendants’ Motion
                 a.      Defendants’ Comments Regarding Plaintiff’s Allegedly “Changed
                         Trial Position” Compared to its § 101 and Inequitable Conduct
                                                        42
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 44 of 47 Page ID
                                #:153224



                             Positions and Request that the Court “Revisit” Earlier Summary
                             Judgment Rulings
                                                                                         ed representations Caltech
 made to obtain summary judgment of no invalidity under Section 101 (and no inequitable
                                              see also Docket No. 849 (summary judgment order regarding
 patent eligibility of asserted
 regarding inequitable conduct). But it is not entirely clear what relief Defendants seek on this
 basis. Defendants state that Plaintiff shifted positions at trial by
 Patent24 (1) did not require circuitry an                                              repetition of the information
                                             Defendants also provide some ch
 previous orders. Id.
 justified in revisiting its earli                                            Id. at 30.
          Including for reasons already discussed regard


 of the record or its impact on the prior orders in this case. See, e.g. Docket No. 2121 (Trial Tr.
 1.17.2020 (Shoemake)) at 37:19-24; Docket No. 2129 (Trial Tr. 1.27.2020 (Shoemake)) at 107:11-
 109:10 (Shoemake stating, inter alia                                                tition, but . . . this is a method
                                     e during cross-exa                                       limitation does relate to
 irregular repetition of information bits, but this is a method
 doing irregular repetition, you look for exact
                                                               . In any event, without a more concrete request
 for some type of relief, the Court declines to engage in the type of involved, sua sponte
 exercise that Defendants are suggesting.
                   b.        Defendants’ Arguments Regarding the Court’s Prior Art Rulings
          Defendants assert in one sentence that the
 estoppel was erroneous. Docket No. 2195 at 30. Defendants then argue that the Court further
                                                   ence regarding state of the prior art to just five references–

 24
   As a reminder, this is the sole asserted                                     thod claim that, as discussed, Defendants
 argue Plaintiff failed to adequately prove infringed at trial (even though Defendants failed to seek a special jury verdict

                                                                   dgment of no invalidity under § 101 as to the asserted

 patents after they had embarking on a finely-detailed compare-and-contrast discussion for the claims of those two
                                                                         See Docket No. 1923 at 8-9.

                                                                 43
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 45 of 47 Page ID
                                #:153225



 of Caltech’s choosing     Id. (emphasis in original).
        The current record does not s                                      etrial rulings regarding the
 various IPR estoppel motions, and the Court does not do so here. See generally Docket Nos. 830,
                                                the prior art references that they allegedly should have
 been permitted to introduce at trial to show the state of the art were also addressed in pretrial
 rulings.   See Docket Nos. 1777 at 2-3, 1926, 1919, 1926 at 1. Those determinations are
 incorporated by this reference, and Defendant


 reasons previously stated.
                                                              further comment. In patent parlance, this
 phrase is generally used to refer to the overall technological landscape at the time the invention is
 filed. The proposition that a party would need to use a specific prior art reference to present
 adequate evidence regarding the state of the art is not entirely persuasive. Indeed, Plaintiff
 presented evidence in broad strokes of the state of the art at trial without getting into technical
 weeds regarding particular prior art references and the patent limitations at issue. See, e.g. Docket
 No. 2118 (Trial Tr. 1/15/2020 (Hasibi)) at 84:4-88:18. But as an objected-to line of cross-
 examination questions early in the trial showed, it appears Defendants would ideally have sought
 to get into exactly that type of technical, patent
                    See id. at 105:2-13. As the Court cautioned during pretrial, the result of such a
 tactic would have essentially allowed Defendants to backdoor invalidity arguments into the trial.
                                                                                   best state-of-the-art
                            act problem would have continued to arise. See Docket No. 2211 at 18.
                                         best                                  indeed, the key prior art
 references that they had previously included in their invalidity arguments, not all of which were
 necessarily cited in their infringement or damages expert re
 concepts and the rest of which still raised significant prejudice concerns.
        Defendants also object to a snippet of the C
 disputed paragraph stated:
            You are not being asked to determine whether the asserted patents are valid
            or invalid in this case. Therefore, you should not let any opinions regarding
            invalidity or prior art impact the determinations you are being asked to make
            in this case regarding infringement, excerpt for limited purposes which the


                                                         44
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 46 of 47 Page ID
                                #:153226



             Court will advise you during the course of trial. This means that even though
             you may hear about certain prior art at trial, that prior art cannot be a basis
             for ruling against Caltech in this case on infringement, excerpt for limited
             purposes which the Court will advise you during the course of trial. Your job
             in this trial is to determine whether Caltech has proved that Apple and
                                                    claims, and the amount of damages to
             be awarded to Caltech if you find infringement.
 Docket No. 2159 at 2 (emphasis added). The bolded
                                                                 en placed in the context of the full paragraph,
 Defendants fail to show it warrants a new trial. The sole instance where Defendants maintained a
 request for final jury instructions regarding prior art was with respect to a doctrine of equivalents
 instruction. Docket No. 2059-1 at 14-15; see also Docket No. 2036-2 at 31. Based on the
 arguments presented by the parties regarding that proposed instruction and the arguments
                                                              jury instruction was rejected. This is not a basis
 for a new trial.
                    c.      Defendants’ Arguments that the Trial was Unfair


                                                                an unfair trial, and biased juror opinions in the
                                            First, the Court rejects the notion that trial was unfair because
 Plaintiff was permitted 55% of total trial time. Defendants did not have affirmative defenses to
 prove at trial; only Plaintiff had a burden to prove its infringement and damages cases. Nor do
 Defendants identify instances in the record where they asked the Court for additional time.


 unsupported by the record.


 joke during questioning of a prospective juror in voir dire is unpersuasive. 25


 25
   Defendants also characterize the transcript as showing th
 school district superintendent who spent money on Apple products for schools instead of on raises for the teachers.
 According to Defendants, the story was highly prejudicial towards them. This is one example where Defendants
 reframe the record to support their arguments of general un

 of you who feels that there is something we should know about you before we decide whether or not you should be a

 No. 2117 (Trial Tr. 1.14.2020 (voir dire)) at 134:10-14. The prospective juror explained that she felt the need to share
 the story to be honest. Id. at 136:11-18. And after further questioning, she made clear that she blamed the
 superintendent, not Apple, for the way the funds were spent. See id. at 136:6-8.


                                                                45
Case 2:16-cv-03714-GW-AGR Document 2287 Filed 07/17/20 Page 47 of 47 Page ID
                                #:153227



                                         with the jury that it was a joke. See Docket No. 2117 (Trial
 Tr. 1.14.2020 (voir dire)) at 142:14-143:18. In their motion, Defendants now complain that in that
 clarification, the Court
 Defendants got the clarification they wanted on the record. For them to now complain that the


 clarification showed, the prospective jurors understood it was a joke.
        Third, the parties agreed to include a question about the importance of Wi-Fi in their joint
 juror questionnaire. Docket No. 1868-1 at 8. That the Court asked prospective jurors questions
 about it during voir dire did not render the trial unfair, nor did the manner in which the Court
 phrased its questions.
                                                           nges for general unfairness, the Court finds
 that the trial record speaks for itself. Defend


 for the proper scope of expert testim                                           See Docket No. 2195
 at 33; see also id. at 33-35. A new trial is not warranted on these bases.
 IV.    Conclusion
        For the reasons stated in this Order, the Court would DENY




                                                      46
